Exhibit 10.1

 

STOCK PURCHASE AGREEMENT

 

THIS STOCK PURCHASE AGREEMENT (this “Agreement”) is entered into as of May 30,
2008, by and among KEY ENERGY SERVICES, LLC, a Texas limited liability company
(“Buyer”) and E. KENT TOLMAN, NITA TOLMAN, RONALD D. JONES and MELINDA JONES
(collectively, the “Shareholders”).

 

W I T N E S S E T H:

 

WHEREAS, the Shareholders collectively own all of the issued and outstanding
capital stock (the “Company Shares”) of HYDRA-WALK INC., an Oklahoma corporation
(the “Company”);

 

WHEREAS, the Company is engaged in the business of manufacturing and leasing
pipe-handling equipment and providing pipe-handling services to the oil and gas
industry (the “Business”);

 

WHEREAS, the Shareholders desire to sell to Buyer, and Buyer desires to purchase
from the Shareholders, all of the Company Shares.

 

NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements herein contained, the parties hereto hereby agree as follows:

 


ARTICLE 1
PURCHASE AND SALE


 


1.1.          PURCHASE AND SALE OF THE COMPANY SHARES.


 


(A)           PURCHASE AND SALE.  SUBJECT TO THE TERMS AND CONDITIONS OF THIS
AGREEMENT, ON THE DATE HEREOF, THE SHAREHOLDERS AGREE TO SELL AND CONVEY TO
BUYER, FREE AND CLEAR OF ALL ENCUMBRANCES (AS DEFINED IN SECTION 1.2(F) HEREOF),
AND BUYER AGREES TO PURCHASE AND ACCEPT FROM THE SHAREHOLDERS, ALL OF THE
COMPANY SHARES.  IN CONSIDERATION OF THE SALE OF THE COMPANY SHARES, BUYER SHALL
PAY TO THE SHAREHOLDERS A PURCHASE PRICE OF $9,850,000.00 PLUS THE OUTSTANDING
VEHICLE LOAN BALANCES IN CASH, REDUCED OR INCREASED, AS THE CASE MAY BE, ON A
DOLLAR-FOR-DOLLAR BASIS BY THE AMOUNT, IF ANY, BY WHICH CLOSING WORKING CAPITAL
(ESTIMATED AS SET FORTH IN SECTION 1.1(D) HEREOF) IS LESS THAN OR MORE THAN,
RESPECTIVELY, $1,100,000.00 (SUCH AMOUNT, AS FINALLY DETERMINED PURSUANT TO
SECTION 1.1(D), THE “PURCHASE PRICE”).  FOR PURPOSES OF THIS AGREEMENT, “CLOSING
WORKING CAPITAL” MEANS (I) THE AGGREGATE AMOUNT OF CURRENT ASSETS OF THE COMPANY
ON THE CLOSING DATE (HEREIN DEFINED) MINUS (II) THE AGGREGATE AMOUNT OF CURRENT
LIABILITIES OF THE COMPANY, IN EACH CASE DETERMINED ON THE CLOSING DATE ON A
BASIS PREPARED IN ALL MATERIAL RESPECTS IN ACCORDANCE WITH GENERALLY ACCEPTED
ACCOUNTING PRINCIPLES. FOR PURPOSES OF THIS AGREEMENT, “OUTSTANDING VEHICLE LOAN
BALANCES” MEANS (I) FIFTY PERCENT (50%) OF THE AMOUNT OUTSTANDING ON THE CLOSING
DATE OF LOANS OBTAINED PRIOR TO JANUARY 31, 2008 TO ACQUIRE VEHICLES FOR THE
COMPANY AND (II) ALL OF THE OUTSTANDING

 

--------------------------------------------------------------------------------


 


AMOUNT, UP TO A MAXIMUM OF $100,000.00, OF LOANS ON FOUR VEHICLES, IDENTIFIED AS
#50, #51, #52, AND #53, OBTAINED FOR THE COMPANY AFTER JANUARY 31, 2008. 
NOTWITHSTANDING THE FOREGOING, IN NO EVENT SHALL THE OUTSTANDING VEHICLE LOAN
BALANCES BE PAID BY BUYER UNLESS AND UNTIL THE SHAREHOLDERS PAY OFF IN FULL ALL
LOANS OBTAINED TO ACQUIRE VEHICLES AND PROVIDE BUYER WITH EVIDENCE OF SUCH
PAYOFF AND RELEASE OF ANY LIENS RELATING THERETO.


 


(B)           PAYMENT OF PURCHASE PRICE.  THE PURCHASE PRICE SHALL BE ALLOCATED
AMONG THE SHAREHOLDERS (FOR PAYMENT PURPOSES) AS SET FORTH ON SCHEDULE
1.1(B) HERETO.


 


(C)           ALLOCATION OF PURCHASE PRICE.  THE PURCHASE PRICE SHALL BE
ALLOCATED AMONG THE COMPANY’S NET ASSETS FOR TAX PURPOSES.  THE FINAL
DETERMINATION OF THE TAX ALLOCATION OF THE PURCHASE PRICE SHALL BE BASED ON A
THIRD-PARTY APPRAISAL THAT BUYER SHALL OBTAIN FROM ERNST & YOUNG, LLP WITHIN
NINETY (90) DAYS AFTER THE CLOSING DATE AND IN ACCORDANCE WITH RELEVANT TAX AND
ACCOUNTING GUIDELINES.  UPON RECEIPT OF SUCH THIRD-PARTY APPRAISAL, BUYER SHALL
DELIVER A COPY TO THE SHAREHOLDERS FOR THEIR REVIEW AND COMMENT.  IF THE
SHAREHOLDERS HAVE ANY COMMENTS, THEY SHALL NOTIFY BUYER WITHIN TEN (10) DAYS OF
BUYER’S DELIVERY, AND BUYER AND THE SHAREHOLDERS SHALL MEET WITHIN TEN (10) DAYS
OF THE SHAREHOLDERS’ DELIVERY OF COMMENTS IN ORDER TO ATTEMPT TO RESOLVE ANY
DISAGREEMENTS.  IF BUYER AND THE SHAREHOLDERS ARE UNABLE TO RESOLVE ALL
DISAGREEMENTS WITHIN SUCH 10-DAY PERIOD, THEN THE DISPUTE WILL BE RESOLVED BY AN
INDEPENDENT ACCOUNTING FIRM OR VALUATION FIRM MUTUALLY AGREED TO BY THE
SHAREHOLDERS AND BUYER, WHOSE RESOLUTION SHALL BE BINDING AND ENFORCEABLE
AGAINST THE PARTIES THERETO.  THE PARTIES SHALL INSTRUCT SUCH FIRM TO RESOLVE
SUCH DISPUTES BY MAKING ITS DETERMINATION WITHIN THIRTY (30) DAYS AFTER ITS
ENGAGEMENT.  ALL OF THE FEES AND EXPENSES OF SUCH FIRM PURSUANT TO THIS SUBPART
(C) SHALL BE PAID BY THE SHAREHOLDERS; PROVIDED, HOWEVER, IF THE VALUE ALLOCATED
TO ANY PARTICULAR CLASS OF ASSETS IS INCREASED OR DECREASED BY AN AMOUNT GREATER
THAN TWENTY FIVE PERCENT (25%) OF THE TOTAL AMOUNT ATTRIBUTABLE TO SUCH CLASS OF
ASSETS, THEN THE FEES AND EXPENSES SHALL BE APPORTIONED EQUALLY BETWEEN BUYER
AND THE SHAREHOLDERS BY SUCH INDEPENDENT ACCOUNTING FIRM OR VALUATION FIRM.


 


(D)           PURCHASE PRICE ADJUSTMENT.


 

(I)            THE PURCHASE PRICE PAID AT THE CLOSING (HEREIN DEFINED) WAS
PRELIMINARILY CALCULATED IN ACCORDANCE WITH SECTION 1.1(A) AS IF SHAREHOLDERS’
ESTIMATE OF CLOSING WORKING CAPITAL WERE THE ACTUAL AMOUNT OF CLOSING WORKING
CAPITAL.  THE PURCHASE PRICE AS SO ESTIMATED IS REFERRED TO AS THE “ESTIMATED
PURCHASE PRICE.”

 

(II)           NO LATER THAN SIXTY (60) DAYS FOLLOWING THE CLOSING DATE, BUYER
SHALL DELIVER TO THE SHAREHOLDERS A STATEMENT (THE “FINAL CLOSING STATEMENT”),
SETTING FORTH ITS GOOD FAITH CALCULATION OF (I) CLOSING WORKING CAPITAL,
PREPARED IN ALL MATERIAL RESPECTS IN ACCORDANCE WITH GENERALLY ACCEPTED
ACCOUNTING PRINCIPLES, AND (II) THE PURCHASE PRICE CALCULATED AS IF BUYER’S
CALCULATION OF CLOSING WORKING CAPITAL WERE THE ACTUAL AMOUNT OF CLOSING WORKING
CAPITAL.

 

(III)          BUYER SHALL, UPON THE SHAREHOLDERS’ WRITTEN REQUEST, PROMPTLY
MAKE AVAILABLE TO THE SHAREHOLDERS (I) A COPY OF ALL WORK PAPERS, FINANCIAL

 

2

--------------------------------------------------------------------------------


 

INFORMATION AND ANY OTHER BOOKS AND RECORDS UTILIZED BY BUYER IN THE PREPARATION
OF THE FINAL CLOSING STATEMENT, AND (II) ALL PERSONNEL, INCLUDING ACCOUNTING
PERSONNEL, OF BUYER INVOLVED IN THE PREPARATION OF THE FINAL CLOSING STATEMENT. 
THE SHAREHOLDERS SHALL NOTIFY BUYER IN WRITING NO LATER THAN THIRTY (30) DAYS
FOLLOWING THE SHAREHOLDERS’ RECEIPT OF THE FINAL CLOSING STATEMENT FROM BUYER
THAT IT ACCEPTS THE FINAL CLOSING STATEMENT OR THAT THERE IS A DISPUTE AS TO AN
ITEM OR ITEMS REFLECTED THEREON.  SUCH NOTICE SHALL SET FORTH THE SHAREHOLDERS’
OBJECTIONS, IF ANY, TO THE FINAL CLOSING STATEMENT IN REASONABLE DETAIL.  THE
FAILURE BY SHAREHOLDERS TO GIVE BUYER SUCH NOTICE WITHIN SUCH PERIOD SHALL BE
DEEMED TO CONSTITUTE THE SHAREHOLDERS’ ACCEPTANCE OF THE FINAL CLOSING
STATEMENT.  THE PARTIES SHALL USE COMMERCIALLY REASONABLE EFFORTS TO RESOLVE ANY
SUCH DISPUTE.

 

(IV)          IF, DESPITE THE USE OF COMMERCIALLY REASONABLE EFFORTS, SUCH
DISPUTE CANNOT BE RESOLVED BY THE PARTIES WITHIN THIRTY (30) DAYS AFTER THE
SHAREHOLDERS GIVE NOTICE OF SUCH DISPUTE, THE DISPUTE WILL BE RESOLVED BY HEIN &
ASSOCIATES LLP, OR IF SUCH FIRM IS UNABLE OR UNWILLING TO SERVICE IN SUCH
CAPACITY, BY AN INDEPENDENT ACCOUNTING FIRM MUTUALLY AGREED TO BY THE
SHAREHOLDERS AND BUYER, WHOSE RESOLUTION SHALL BE BINDING AND ENFORCEABLE
AGAINST THE PARTIES THERETO.  THE PARTIES SHALL INSTRUCT SUCH INDEPENDENT
ACCOUNTANT TO RESOLVE SUCH DISPUTES BY MAKING ITS DETERMINATION WITHIN THIRTY
(30) DAYS AFTER ITS ENGAGEMENT.  ALL OF THE FEES AND EXPENSES OF SUCH
INDEPENDENT ACCOUNTANT PURSUANT TO THIS SUBPART (IV) SHALL BE APPORTIONED
BETWEEN BUYER AND THE SHAREHOLDERS BY SUCH INDEPENDENT ACCOUNTANT BASED UPON THE
INVERSE PROPORTION OF THE DISPUTED AMOUNTS RESOLVED IN FAVOR OF SUCH PARTY
(I.E., SO THAT THE PREVAILING PARTY BEARS A LESSER, OR NO, AMOUNT OF SUCH FEES,
COSTS AND EXPENSES).

 

(V)           IF THE PURCHASE PRICE AS FINALLY DETERMINED PURSUANT TO THIS
SECTION (I) IS LESS THAN THE ESTIMATED PURCHASE PRICE, THE SHAREHOLDERS SHALL
PAY TO BUYER AN AMOUNT EQUAL TO THE SHORTFALL, OR (II) IS MORE THAN THE
ESTIMATED PURCHASE PRICE, BUYER SHALL PAY TO THE SHAREHOLDERS AN AMOUNT EQUAL TO
THE EXCESS.  ANY SUCH PAYMENT PURSUANT TO THE PRECEDING SENTENCE SHALL BE MADE
BY WIRE TRANSFER OF IMMEDIATELY AVAILABLE U.S. FUNDS, TO AN ACCOUNT DESIGNATED
BY BUYER OR THE SHAREHOLDERS, AS THE CASE MAY BE, ON THE LATER OF (X) THE SECOND
(2ND) BUSINESS DAY AFTER ACCEPTANCE BY THE SHAREHOLDERS OF THE FINAL CLOSING
STATEMENT OR (Y) THE SECOND (2ND) BUSINESS DAY FOLLOWING RESOLUTION (AS
CONTEMPLATED IN THIS SECTION) OF ANY DISPUTE CONCERNING THE FINAL CLOSING
STATEMENT.

 


(E)           EARN-OUT.  IN ADDITION TO THE PURCHASE PRICE, THE SHAREHOLDERS
SHALL BE PAID AMOUNTS, IN THE AGGREGATE, NOT TO EXCEED $2,000,000.00
(COLLECTIVELY, THE “EARN-OUT”) OVER THE PERIOD COMMENCING ON THE CLOSING DATE
AND EXPIRING TWENTY-FIVE (25) MONTHS AFTER THE LAST DAY OF THE MONTH IN WHICH
THE CLOSING OCCURS, IN ACCORDANCE WITH THE PROVISIONS SET FORTH ON SCHEDULE
1.1(E) HERETO.


 


1.2.          CLOSING.  CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT (THE “CLOSING”) SHALL HAVE TAKEN PLACE PRIOR TO OR CONTEMPORANEOUSLY
WITH THE EXECUTION OF THIS AGREEMENT AT THE OFFICES OF THE SHAREHOLDERS’
COUNSEL.  THE DATE AND TIME ON WHICH THE CLOSING ACTUALLY OCCURS IS HEREIN
CALLED THE “CLOSING DATE”.


 


3

--------------------------------------------------------------------------------



 


(A)           AT THE CLOSING, THE SHAREHOLDERS, AT THEIR SOLE COST AND EXPENSE,
HAVE DELIVERED OR CAUSED TO BE DELIVERED TO BUYER THE FOLLOWING:


 

(I)            DULY AND VALIDLY ISSUED CERTIFICATES REPRESENTING ALL OF THE
COMPANY SHARES OWNED BENEFICIALLY OR OF RECORD BY THE SHAREHOLDERS, EACH SUCH
CERTIFICATE TO BE DULY ENDORSED IN BLANK AND IN GOOD FORM FOR TRANSFER, OR
ACCOMPANIED BY STOCK POWERS DULY EXECUTED IN BLANK SUFFICIENT AND IN GOOD FORM
TO PROPERLY TRANSFER SUCH COMPANY SHARES TO BUYER;

 

(II)           AGREEMENT BY E. KENT TOLMAN AND NITA TOLMAN NOT TO COMPETE WITH
BUYER IN THE BUSINESS (“TOLMAN NON-COMPETE AGREEMENT”), IN FORM AND SUBSTANCE
SATISFACTORY TO BUYER, AND PURSUANT TO WHICH E. KENT TOLMAN AND NITA TOLMAN
SHALL BE PAID $75,000.00;

 

(III)          AGREEMENT BY RONALD D. JONES AND MELINDA JONES NOT TO COMPETE
WITH BUYER IN THE BUSINESS (“JONES NON-COMPETE AGREEMENT”), IN FORM AND
SUBSTANCE SATISFACTORY TO BUYER, AND PURSUANT TO WHICH RONALD D. JONES AND
MELINDA JONES SHALL BE PAID $75,000.00;

 

(IV)          EVIDENCE SATISFACTORY TO BUYER THAT NO ASSETS RELATING TO THE
COMPANY, INCLUDING, WITHOUT LIMITATION, ANY INTELLECTUAL PROPERTY (HEREIN
DEFINED), TRADE NAMES AND PERMITS (HEREIN DEFINED) ARE HELD IN THE NAME OF ANY
OF THE SHAREHOLDERS OR OF ANY OTHER PERSON OTHER THAN THE COMPANY;

 

(V)           ORIGINALS OF ANY INTELLECTUAL PROPERTY, PERMITS OR OTHER ASSETS,
TO THE EXTENT REQUESTED BY BUYER;

 

(VI)          EVIDENCE SATISFACTORY TO BUYER OF (A) THE TERMINATION OF THAT
CERTAIN ASSIGNMENT DATED ON OR ABOUT JULY 18, 2000, BY E. KENT TOLMAN AND RONALD
D. JONES, AS CLARIFIED AND AMENDED BY THAT CERTAIN ADDENDUM TO ASSIGNMENT
AGREEMENT BETWEEN E. KENT TOLMAN AND RONALD D. JONES AND HYDRA-WALK, INC. DATED
DECEMBER 31, 2007 (COLLECTIVELY, THE “ROYALTY AGREEMENT”), WHEREBY E. KENT
TOLMAN AND RONALD D. JONES WERE ENTITLED TO CERTAIN RIGHTS RELATING TO ONE OR
MORE OF THE PATENTS (HEREIN DEFINED), AND (B) THE FULL AND UNRESTRICTED
OWNERSHIP OF THE PATENTS BY THE COMPANY, NOTWITHSTANDING THE TERMINATION OF THE
ROYALTY AGREEMENT;

 

(VII)         EVIDENCE SATISFACTORY TO BUYER THAT THE COMPANY HAS GIVEN ALL
NOTICES NECESSARY TO TERMINATE, WITHIN THIRTY (30) DAYS AFTER THE CLOSING DATE,
OR AS SOON THEREAFTER AS PRACTICAL, (A) ALL REAL PROPERTY LEASES UNDER WHICH THE
COMPANY WAS THE TENANT (INCLUDING, WITHOUT LIMITATION, THOSE LEASES RELATING TO
THE COMPANY’S FACILITIES IN WILBURTON, OKLAHOMA AND RAWLINS, WYOMING), AND
(B) ALL ARRANGEMENTS PURSUANT TO WHICH MACHINERY, TRANSPORTATION EQUIPMENT,
TOOLS, AND OTHER EQUIPMENT OF THE COMPANY WERE STORED OR ALLOWED TO REMAIN ON
THE PROPERTY OF OTHERS;

 

(VIII)        EVIDENCE SATISFACTORY TO BUYER OF THE TERMINATION OF ANY
AGREEMENTS, WHETHER ORAL OR WRITTEN, BETWEEN THE COMPANY AND ANY AFFILIATE OR

 

4

--------------------------------------------------------------------------------


 

OTHER ENTITY UNDER COMMON CONTROL WITH THE COMPANY (COLLECTIVELY, “INTER-COMPANY
AGREEMENTS”) OTHER THAN AGREEMENTS BETWEEN THE COMPANY AND T & T FORKLIFT, INC.
(“T&T”) PURSUANT TO WHICH (A) THE COMPANY USES SPACE AND PHONE, ELECTRICAL, AND
OTHER RELATED UTILITIES AT T&T’S FACILITIES IN LYNDSAY, OKLAHOMA FOR OFFICE AND
ADMINISTRATIVE PURPOSES (THE “OFFICE AGREEMENT”), WHICH OFFICE AGREEMENT SHALL
CONTINUE FOR THIRTY (30) DAYS AFTER THE CLOSING DATE FOR TRANSITION PURPOSES,
AND (B) T&T FURNISHES A FORKLIFT AND OPERATOR FROM TIME-TO-TIME AT THE COMPANY’S
REQUEST (THE “SERVICES AGREEMENT”), WHICH SERVICES AGREEMENT SHALL BE REPLACED
WITHIN THIRTY (30) DAYS AFTER THE CLOSING DATE WITH A WRITTEN MASTER SERVICES
AGREEMENT IN FORM ACCEPTABLE TO BUYER AND T&T ON COMMERCIALLY REASONABLE TERMS;

 

(IX)           CONSENTS FROM ANY AND ALL THIRD PARTIES DEEMED NECESSARY, IN
BUYER’S SOLE DISCRETION, TO THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED
UNDER THIS AGREEMENT;

 

(X)            EVIDENCE SATISFACTORY TO BUYER THAT THE COMPANY HAS CONVEYED TO
HYPROP, LLC, AN OKLAHOMA LIMITED LIABILITY COMPANY (THE “NEW SHAREHOLDER
ENTITY”), THE COMPANY’S OWNED REAL PROPERTY LOCATED IN LINDSAY, OKLAHOMA AND IN
ELK CITY, OKLAHOMA (COLLECTIVELY, THE “OWNED REAL PROPERTY”) BY QUITCLAIM DEEDS
IN FORM AND SUBSTANCE SATISFACTORY TO BUYER, SUCH QUITCLAIM DEEDS INCLUDING OR
BEING ACCOMPANIED BY A FULL RELEASE OF THE COMPANY FROM LIABILITY (ENVIRONMENTAL
OR OTHERWISE) BY THE NEW SHAREHOLDER ENTITY.  THE OWNED REAL PROPERTY SHALL BE
DESCRIBED AND APPROPRIATELY DESIGNATED AS EXCLUDED ASSETS ON SCHEDULE
1.2(A) HERETO.  THE SHAREHOLDERS HEREBY REPRESENT AND WARRANT THAT THEY HAVE
CAUSED ALL ENCUMBRANCES RELATING TO THE OWNED REAL PROPERTY TO BE EITHER
RELEASED OR TRANSFERRED TO THE NEW SHAREHOLDER ENTITY, IN EITHER CASE FULLY
RELEASING THE COMPANY FROM ANY LIABILITY RELATING TO SUCH ENCUMBRANCES
(PROVIDED, HOWEVER, THAT THE FIRST MORTGAGE LIEN RELATING TO THE PORTION OF THE
OWNED REAL PROPERTY LOCATED IN LINDSAY, OKLAHOMA SHALL BE RELEASED WITHIN TEN
[10] BUSINESS DAYS AFTER THE CLOSING);

 

(XI)           LEASE (THE “LINDSAY REAL PROPERTY LEASE”) BY AND BETWEEN BUYER
(OR AN AFFILIATE THEREOF) AND THE NEW SHAREHOLDER ENTITY, IN FORM AND SUBSTANCE
SATISFACTORY TO BUYER, BY WHICH BUYER LEASES THE PORTION OF THE OWNED REAL
PROPERTY LOCATED IN LINDSAY, OKLAHOMA FROM THE NEW SHAREHOLDER ENTITY;

 

(XII)          LEASE (THE “ELK CITY REAL PROPERTY LEASE”) BY AND BETWEEN BUYER
(OR AN AFFILIATE THEREOF) AND THE NEW SHAREHOLDER ENTITY, IN FORM AND SUBSTANCE
SATISFACTORY TO BUYER, BY WHICH BUYER LEASES THE PORTION OF THE OWNED REAL
PROPERTY LOCATED IN ELK CITY, OKLAHOMA FROM THE NEW SHAREHOLDER ENTITY (THE
LINDSAY REAL PROPERTY LEASE AND THE ELK CITY REAL PROPERTY LEASE COLLECTIVELY
BEING REFERRED TO HEREIN AS THE “REAL PROPERTY LEASES”);

 

(XIII)         EVIDENCE SATISFACTORY TO BUYER OF THE TRANSFER AND CONVEYANCE BY
THE COMPANY OF ALL OF THE EXCLUDED ASSETS SET FORTH ON SCHEDULE 1.2(A) HERETO;

 

5

--------------------------------------------------------------------------------


 

(XIV)        EVIDENCE SATISFACTORY TO BUYER THAT THE SHAREHOLDERS HAVE CAUSED
THE COMPANY TO MAKE DISTRIBUTIONS TO THE SHAREHOLDERS OF (I) ALL CASH AND CASH
EQUIVALENTS OF THE COMPANY (EXCEPT FOR $50,000.00 TO MEET CURRENT PAYROLL AND
OPERATING EXPENSES RELATING TO THE BUSINESS FOR A PERIOD OF FIFTEEN [15] DAYS,
WHICH $50,000.00 SHALL BE INCLUDED IN THE CALCULATION OF CLOSING WORKING
CAPITAL) AND (II) TWO (2) OF THE COMPANY’S VEHICLES (COLLECTIVELY, THE
“PRE-CLOSING DISTRIBUTION ASSETS”).  THE PRE-CLOSING DISTRIBUTION ASSETS SHALL
BE DESCRIBED AND APPROPRIATELY DESIGNATED AS EXCLUDED ASSETS ON SCHEDULE
1.2(A) HERETO.  THE SHAREHOLDERS HEREBY REPRESENT AND WARRANT THAT THE TWO
(2) VEHICLES TO BE DISTRIBUTED TO THE SHAREHOLDERS ARE VEHICLES PRESENTLY OWNED
AND OPERATED AS OF THE DATE OF THIS AGREEMENT AND THAT SUCH VEHICLES WILL NOT BE
SUBJECT TO ANY NOTES PAYABLE INCURRED ON OR AFTER JANUARY 31, 2008 AND WERE NOT
PURCHASED ON OR AFTER JANUARY 31, 2008.  THE SHAREHOLDERS HEREBY FURTHER
REPRESENT AND WARRANT THAT THEY HAVE CAUSED ALL ENCUMBRANCES RELATING TO THE
PRE-CLOSING DISTRIBUTION ASSETS TO BE EITHER RELEASED OR TRANSFERRED TO THE
APPLICABLE SHAREHOLDERS, IN EITHER CASE FULLY RELEASING THE COMPANY FROM ANY
LIABILITY RELATING TO SUCH ENCUMBRANCES, AND THE SHAREHOLDERS SHALL DELIVER
EVIDENCE SATISFACTORY TO BUYER OF SUCH PAYMENT AND RELEASE; AND

 

(XV)         THE WRITTEN RESIGNATION OF EACH OF THE OFFICERS AND DIRECTORS OF
THE COMPANY.

 


(B)           AT THE CLOSING, BUYER, AT ITS SOLE COST AND EXPENSE, SHALL DELIVER
OR CAUSE TO BE DELIVERED TO THE SHAREHOLDERS THE FOLLOWING:


 

(I)            WIRE TRANSFERS TO THE ACCOUNTS DESIGNATED BY EACH OF THE
SHAREHOLDERS, OR CASHIER’S CHECKS MADE OUT TO EACH OF THE SHAREHOLDERS, OR ANY
COMBINATION THEREOF, IN THE AGGREGATE AMOUNT OF THE ESTIMATED PURCHASE PRICE,
ALLOCATED AND ADJUSTED AS PROVIDED IN THIS AGREEMENT;

 

(II)           THE TOLMAN NON-COMPETE AGREEMENT;

 

(III)          THE JONES NON-COMPETE AGREEMENT;

 

(IV)          THE LINDSAY REAL PROPERTY LEASE;

 

(V)           THE ELK CITY REAL PROPERTY LEASE; AND

 

(VI)          OFFERS OF EMPLOYMENT FOR E. KENT TOLMAN AND B.J. TOLMAN AS SET
FORTH ON SCHEDULE 1.2(B) HERETO.

 


(C)           AT THE CLOSING, THE SHAREHOLDERS AND BUYER SHALL EXECUTE AND
DELIVER TO ONE ANOTHER ALL OTHER DOCUMENTS, INSTRUMENTS AND AGREEMENTS AS
REQUIRED UNDER THIS AGREEMENT.


 


(D)           AT THE CLOSING, THE SHAREHOLDERS SHALL PAY (I) THE COST OF
RELEASING ALL ENCUMBRANCES, RECORDING SUCH RELEASES, AND SHALL DELIVER EVIDENCE
SATISFACTORY TO BUYER OF SUCH PAYMENT AND RELEASE; (II) ALL TRANSFER TAXES
(INCLUDING, WITHOUT LIMITATION, ANY


 


6

--------------------------------------------------------------------------------



 


DOCUMENTARY STAMPS AND INTANGIBLE TAXES, IF ANY); (III) CHARGES FOR LEGAL AND
OTHER PROFESSIONAL SERVICES PROVIDED TO THE SHAREHOLDERS; AND (IV) ANY OTHER
EXPENSES STIPULATED TO BE PAID BY THE SHAREHOLDERS UNDER THE PROVISIONS OF THIS
AGREEMENT.


 


(E)           AT THE CLOSING, BUYER SHALL PAY (I) CHARGES FOR LEGAL AND OTHER
PROFESSIONAL SERVICES PROVIDED TO BUYER; AND (II) ANY EXPENSES STIPULATED TO BE
PAID BY BUYER UNDER THE PROVISIONS OF THIS AGREEMENT.


 


(F)            UPON TRANSFER TO BUYER BY THE SHAREHOLDERS OF THE COMPANY SHARES
AT THE CLOSING, BUYER WILL OWN THE COMPANY SHARES AND THE COMPANY FREE AND CLEAR
OF ALL LIENS, SECURITY INTERESTS, PLEDGES, MORTGAGES, DEEDS OF TRUST, CLAIMS,
RIGHTS OF FIRST REFUSAL, OPTIONS, CHARGES, RESTRICTIONS OR CONDITIONS TO
TRANSFER OR ASSIGNMENT, LIABILITIES, OBLIGATIONS, PRIVILEGES, EQUITIES,
EASEMENTS, RIGHTS-OF-WAY, LIMITATIONS, RESERVATIONS, RESTRICTIONS AND OTHER
ENCUMBRANCES OF ANY KIND OR NATURE WHATSOEVER, STATE OR FEDERAL, RECORDED OR
UNRECORDED (COLLECTIVELY, “ENCUMBRANCES”), EXCEPT FOR TRADE PAYABLES INCURRED IN
THE ORDINARY COURSE OF BUSINESS, OTHER OBLIGATIONS INCURRED IN THE ORDINARY
COURSE OF BUSINESS NOT IN EXCESS OF $100.00, AND THOSE ENCUMBRANCES SET FORTH ON
SCHEDULE 1.2(F) HERETO.


 


ARTICLE 2
REPRESENTATIONS AND WARRANTIES


 


2.1.          REPRESENTATIONS AND WARRANTIES OF THE SHAREHOLDERS.  EACH OF THE
SHAREHOLDERS, JOINTLY AND SEVERALLY, REPRESENTS AND WARRANTS TO BUYER AS
FOLLOWS:


 


(A)           ORGANIZATION AND STANDING.  THE COMPANY IS A CORPORATION DULY
ORGANIZED, VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS OF THE STATE OF
OKLAHOMA, HAS FULL REQUISITE CORPORATE POWER AND AUTHORITY TO CARRY ON ITS
BUSINESS AS IT IS CURRENTLY CONDUCTED, AND TO OWN AND OPERATE THE PROPERTIES
CURRENTLY OWNED AND OPERATED BY IT, AND IS DULY QUALIFIED OR LICENSED TO DO
BUSINESS AND IS IN GOOD STANDING AS A FOREIGN CORPORATION AUTHORIZED TO DO
BUSINESS IN ALL JURISDICTIONS IN WHICH THE CHARACTER OF THE PROPERTIES OWNED OR
THE NATURE OF THE BUSINESS CONDUCTED BY IT WOULD MAKE SUCH QUALIFICATION OR
LICENSING NECESSARY.


 


(B)           AGREEMENTS AUTHORIZED AND ITS EFFECT ON OTHER OBLIGATIONS.  EACH
OF THE SHAREHOLDERS HAS THE LEGAL CAPACITY AND REQUISITE POWER AND AUTHORITY TO
ENTER INTO, AND PERFORM ITS OBLIGATIONS UNDER THIS AGREEMENT AND ALL OTHER
AGREEMENTS CONTEMPLATED HEREIN TO WHICH THEY ARE A PARTY.  THIS AGREEMENT AND
ALL SUCH OTHER AGREEMENTS ARE VALID AND BINDING OBLIGATIONS OF EACH OF THE
SHAREHOLDERS THAT ARE A PARTY THERETO, ENFORCEABLE AGAINST EACH OF THE
SHAREHOLDERS THAT ARE A PARTY THERETO IN ACCORDANCE WITH THEIR TERMS.  THE
EXECUTION, DELIVERY AND PERFORMANCE OF THIS AGREEMENT AND SUCH OTHER AGREEMENTS
BY EACH OF THE SHAREHOLDERS THAT ARE A PARTY THERETO WILL NOT CONFLICT WITH OR
RESULT IN A VIOLATION OR BREACH OF ANY TERM OR PROVISION OF, NOR CONSTITUTE A
DEFAULT UNDER (I) THE ARTICLES OF INCORPORATION OR BYLAWS OF THE COMPANY OR
(II) ANY OBLIGATION, INDENTURE, MORTGAGE, DEED OF TRUST, LEASE, CONTRACT OR
OTHER AGREEMENT TO WHICH THE COMPANY OR ANY OF THE SHAREHOLDERS IS A PARTY OR BY
WHICH THE COMPANY OR ANY OF THE SHAREHOLDERS OR THEIR RESPECTIVE PROPERTIES ARE
BOUND.


 


7

--------------------------------------------------------------------------------



 


(C)           CAPITALIZATION.  THE AUTHORIZED CAPITALIZATION OF THE COMPANY
CONSISTS OF TEN THOUSAND (10,000) SHARES OF COMMON STOCK, $1.00 PAR VALUE
(“COMMON STOCK”), OF WHICH, AS OF THE DATE HEREOF, TEN THOUSAND (10,000) SHARES
ARE ISSUED AND OUTSTANDING AND HELD BENEFICIALLY AND OF RECORD BY THE
SHAREHOLDERS.  ON THE DATE HEREOF, THE COMPANY DOES NOT HAVE ANY OUTSTANDING
OPTIONS, WARRANTS, CALLS OR COMMITMENTS OF ANY CHARACTER RELATING TO ANY OF ITS
AUTHORIZED BUT UNISSUED SHARES OF CAPITAL STOCK.  ALL ISSUED AND OUTSTANDING
SHARES OF COMMON STOCK ARE VALIDLY ISSUED, FULLY PAID AND NON-ASSESSABLE AND ARE
NOT SUBJECT TO PREEMPTIVE RIGHTS.  NONE OF THE OUTSTANDING SHARES OF COMMON
STOCK IS SUBJECT TO ANY VOTING TRUSTS, VOTING AGREEMENT OR OTHER AGREEMENT OR
UNDERSTANDING WITH RESPECT TO THE VOTING THEREOF, NOR IS ANY PROXY IN EXISTENCE
WITH RESPECT THERETO.  THE COMPANY SHARES REPRESENT ALL OF THE ISSUED AND
OUTSTANDING SHARES OF COMMON STOCK.


 


(D)           OWNERSHIP OF THE COMPANY SHARES.  THE SHAREHOLDERS HOLD GOOD AND
VALID TITLE TO THE COMPANY SHARES SET FORTH OPPOSITE THEIR NAMES ON SCHEDULE
1.1(B) HERETO,  FREE AND CLEAR OF ALL ENCUMBRANCES.  THE SHAREHOLDERS POSSESS
FULL AUTHORITY AND LEGAL RIGHT TO SELL, TRANSFER AND ASSIGN THE COMPANY SHARES
TO BUYER, FREE AND CLEAR OF ALL ENCUMBRANCES.  UPON TRANSFER TO BUYER BY THE
SHAREHOLDERS OF THE COMPANY SHARES, BUYER WILL OWN THE COMPANY SHARES FREE AND
CLEAR OF ALL ENCUMBRANCES.  THERE ARE NO CLAIMS PENDING OR, TO THE KNOWLEDGE OF
ANY OF THE SHAREHOLDERS, THREATENED, AGAINST THE COMPANY OR ANY OF THE
SHAREHOLDERS THAT CONCERN OR AFFECT TITLE TO THE COMPANY SHARES, OR THAT SEEK TO
COMPEL THE ISSUANCE OF CAPITAL STOCK OR OTHER SECURITIES OF THE COMPANY.


 


(E)           NO SUBSIDIARIES.   THERE IS NO CORPORATION, PARTNERSHIP, JOINT
VENTURE, BUSINESS TRUST OR OTHER LEGAL ENTITY IN WHICH THE COMPANY, EITHER
DIRECTLY OR INDIRECTLY THROUGH ONE OR MORE INTERMEDIARIES, OWNS OR HOLDS
BENEFICIAL OR RECORD OWNERSHIP OF THE OUTSTANDING VOTING SECURITIES.


 


(F)            FINANCIAL STATEMENTS.  THE SHAREHOLDERS HAVE DELIVERED TO BUYER
(I) COPIES OF THE COMPANY’S UNAUDITED BALANCE SHEET AS OF DECEMBER 31, 2007 (THE
“12/31/07 BALANCE SHEET”) AND RELATED STATEMENTS OF INCOME, WHICH ARE AN
INTEGRAL PART OF SUCH STATEMENTS (COLLECTIVELY, THE “2007 FINANCIAL
STATEMENTS”), AS AT AND FOR THE TWELVE (12) MONTHS ENDED AS OF DECEMBER 31,
2007; AND (II) COPIES OF THE COMPANY’S UNAUDITED BALANCE SHEET AS OF MARCH 31,
2008 (THE “3/31/08 BALANCE SHEET”) AND RELATED STATEMENTS OF INCOME, WHICH ARE
AN INTEGRAL PART OF SUCH STATEMENTS (THE “INTERIM FINANCIAL STATEMENTS”), AS AT
AND FOR THE THREE (3) MONTHS ENDED AS OF MARCH 31, 2008 (THE “BALANCE SHEET
DATE”).  ATTACHED AS SCHEDULE 2.1(F) ARE TRUE AND COMPLETE COPIES OF THE
12/31/07 BALANCE SHEET AND THE 3/31/08 BALANCE SHEET.  AS USED HEREIN, THE 2007
FINANCIAL STATEMENTS AND THE INTERIM FINANCIAL STATEMENTS SHALL COLLECTIVELY BE
REFERRED TO AS THE “FINANCIAL STATEMENTS”.  THE FINANCIAL STATEMENTS ARE
ACCURATE AND COMPLETE IN ALL MATERIAL RESPECTS, ARE DERIVED FROM THE BOOKS AND
RECORDS OF THE COMPANY (WHICH ARE ACCURATE AND COMPLETE IN ALL MATERIAL
RESPECTS), PRESENT FAIRLY THE FINANCIAL CONDITION OF THE COMPANY AS OF THE DATES
AND FOR THE PERIODS INDICATED AND HAVE BEEN PREPARED IN ALL MATERIAL RESPECTS IN
ACCORDANCE WITH GENERALLY ACCEPTED ACCOUNTING PRINCIPLES.  THE ACCOUNTS
RECEIVABLE REFLECTED IN THE 3/31/08 BALANCE SHEET, OR WHICH HAVE BEEN THEREAFTER
ACQUIRED BY THE COMPANY, HAVE BEEN COLLECTED OR ARE COLLECTIBLE AT THE AGGREGATE
RECORDED


 


8

--------------------------------------------------------------------------------



 


AMOUNTS THEREOF LESS APPLICABLE RESERVES NOTED ON THE 3/31/08 BALANCE SHEET,
WHICH RESERVES ARE ADEQUATE.


 


(G)           LIABILITIES.  THE COMPANY DOES NOT HAVE ANY LIABILITIES OR
OBLIGATIONS, EITHER ACCRUED, ABSOLUTE OR CONTINGENT, NOR DO ANY OF THE
SHAREHOLDERS HAVE ANY KNOWLEDGE OF ANY POTENTIAL LIABILITIES OR OBLIGATIONS OF
THE COMPANY, OTHER THAN THOSE (I) REFLECTED OR RESERVED AGAINST IN THE 3/31/08
BALANCE SHEET OR (II) INCURRED IN THE ORDINARY COURSE OF BUSINESS SINCE THE
BALANCE SHEET DATE THAT WOULD NOT MATERIALLY ADVERSELY AFFECT THE VALUE AND
CONDUCT OF THE BUSINESS OF THE COMPANY.


 


(H)           ADDITIONAL COMPANY INFORMATION.  ATTACHED AS SCHEDULE
2.1(H) HERETO ARE TRUE, COMPLETE AND CORRECT LISTS OF THE FOLLOWING ITEMS:


 

(I)            REAL ESTATE.  ALL REAL PROPERTY AND STRUCTURES THEREON, NOT
OTHERWISE TRANSFERRED OR CONVEYED IN ACCORDANCE WITH THIS AGREEMENT, THAT ARE
OWNED, LEASED OR SUBJECT TO A CONTRACT OF PURCHASE AND SALE, OR LEASE
COMMITMENT, BY THE COMPANY, WITH A DESCRIPTION OF THE NATURE AND AMOUNT OF ANY
ENCUMBRANCES THEREON;

 

(II)           MACHINERY AND EQUIPMENT.  ALL MACHINERY, TRANSPORTATION
EQUIPMENT, TOOLS, EQUIPMENT, FURNISHINGS, AND FIXTURES OWNED, LEASED OR SUBJECT
TO A CONTRACT OF PURCHASE AND SALE, OR LEASE COMMITMENT, BY THE COMPANY, WITH A
DESCRIPTION OF THE NATURE AND AMOUNT OF ANY ENCUMBRANCES THEREON;

 

(III)          VEHICLES.  OTHER THAN THE PRE-CLOSING DISTRIBUTION ASSETS, ALL
VEHICLES OWNED OR LEASED BY THE COMPANY, WITH A DESCRIPTION OF EACH SUCH
VEHICLE, INCLUDING ITS VEHICLE IDENTIFICATION NUMBER, AND WITH A DESCRIPTION OF
THE NATURE AND AMOUNT OF ANY ENCUMBRANCES THEREON;

 

(IV)          INVENTORY.  ALL INVENTORY ITEMS OR GROUPS OF INVENTORY ITEMS OWNED
BY THE COMPANY, EXCLUDING RAW MATERIALS AND WORK IN PROCESS, WHICH RAW MATERIALS
AND WORK IN PROCESS ARE VALUED ON THE 3/31/08 BALANCE SHEET, TOGETHER WITH THE
AMOUNT OF ANY ENCUMBRANCES THEREON;

 

(V)           INSURANCE.  ALL INSURANCE POLICIES OR BONDS CURRENTLY MAINTAINED
BY THE COMPANY, INCLUDING TITLE INSURANCE, LIFE INSURANCE AND KEY MAN INSURANCE
POLICIES, WITH RESPECT TO THE COMPANY OR THE SHAREHOLDERS, INCLUDING THOSE
COVERING THE COMPANY’S PROPERTIES, MACHINERY, EQUIPMENT, FIXTURES, EMPLOYEES AND
OPERATIONS, AS WELL AS LISTING OF ANY PREMIUMS, DEDUCTIBLES OR RETROACTIVE
ADJUSTMENTS DUE OR PENDING ON SUCH POLICIES OR ANY PREDECESSOR POLICIES;

 

(VI)          CONTRACTS.  ALL CONTRACTS, INCLUDING ANY INTER-COMPANY AGREEMENTS
OR LEASES UNDER WHICH THE COMPANY IS LESSOR OR LESSEE, WHICH ARE TO BE PERFORMED
IN WHOLE OR IN PART AFTER THE DATE HEREOF;

 

(VII)         EMPLOYEE PLANS.  ALL BONUS, INCENTIVE COMPENSATION, EQUITY
COMPENSATION, DEFERRED COMPENSATION, PROFIT-SHARING, RETIREMENT, PENSION,
EMPLOYEE STOCK OWNERSHIP, MEDICAL AND OTHER WELFARE, GROUP INSURANCE, DEATH

 

9

--------------------------------------------------------------------------------


 

BENEFIT, SEVERANCE, VACATION OR OTHER EMPLOYEE BENEFIT OR FRINGE BENEFIT PLANS,
CONTRACTS, POLICIES, ARRANGEMENTS OR TRUST AGREEMENTS MAINTAINED OR CONTRIBUTED
TO BY THE COMPANY, OR HAVING BEEN SO MAINTAINED OR CONTRIBUTED TO WITHIN SIX
(6) YEARS OF THE CLOSING DATE (COLLECTIVELY, “EMPLOYEE PLANS”);

 

(VIII)        SALARIES.  THE NAMES AND SALARY RATES OF ALL PRESENT EMPLOYEES OF
THE COMPANY, AND, TO THE EXTENT EXISTING ON THE CLOSING DATE, ALL ARRANGEMENTS
WITH RESPECT TO ANY BONUSES TO BE PAID TO THEM FROM AND AFTER THE CLOSING DATE;

 

(IX)           BANK ACCOUNTS.  THE NAME OF EACH BANK IN WHICH THE COMPANY HAS AN
ACCOUNT, THE ACCOUNT BALANCES AS OF THE CLOSING DATE (SUBJECT TO DISTRIBUTION OF
THE PRE-CLOSING DISTRIBUTION ASSETS) AND THE NAMES OF ALL PERSONS AUTHORIZED TO
DRAW THEREON;

 

(X)            EMPLOYEE AGREEMENTS.  ANY COLLECTIVE BARGAINING AGREEMENTS OF THE
COMPANY WITH ANY LABOR UNION OR OTHER REPRESENTATIVE OF EMPLOYEES, INCLUDING
AMENDMENTS, SUPPLEMENTS, AND WRITTEN OR ORAL UNDERSTANDINGS, AND ALL EMPLOYMENT
AND CONSULTING AND SEVERANCE AGREEMENTS OF THE COMPANY;

 

(XI)           INTELLECTUAL PROPERTY.  ALL PATENTS, PATENT APPLICATIONS,
TRADEMARKS AND SERVICE MARKS (INCLUDING REGISTRATIONS AND APPLICATIONS
THEREFOR), INTERNET DOMAIN (INCLUDING EMAIL AND WEBSITE), TRADE NAMES,
COPYRIGHTS AND WRITTEN KNOW-HOW, CONFIDENTIAL INFORMATION, TRADE SECRETS AND ALL
OTHER SIMILAR PROPRIETARY DATA AND THE GOODWILL ASSOCIATED THEREWITH
(COLLECTIVELY, THE “INTELLECTUAL PROPERTY”) USED BY THE COMPANY.  THE
INTELLECTUAL PROPERTY INCLUDES, WITHOUT LIMITATION, (I) THAT CERTAIN UNITED
STATES PATENT NUMBER 6,533,519 B1 ISSUED MARCH 18, 2003; (II) THAT CERTAIN
UNITED STATES PATENT NUMBER 6,719,515 B2 ISSUED APRIL 13, 2004; AND (III) THAT
CERTAIN UNITED STATES PATENT NUMBER 6,969,223 B2 ISSUED NOVEMBER 29, 2005
(COLLECTIVELY, THE “PATENTS”);

 

(XII)          TRADE NAMES.  ALL TRADE NAMES, ASSUMED AND FICTITIOUS NAMES USED
OR HELD BY THE COMPANY, WHETHER AND WHERE SUCH NAMES ARE REGISTERED AND WHERE
USED;

 

(XIII)         LICENSES AND PERMITS.  ALL PERMITS, AUTHORIZATIONS, CERTIFICATES,
APPROVALS, REGISTRATIONS, VARIANCES, WAIVERS, EXEMPTIONS, RIGHTS-OF-WAY,
FRANCHISES, ORDINANCES, LICENSES AND OTHER RIGHTS OF EVERY KIND AND CHARACTER
(COLLECTIVELY, THE “PERMITS”) OF THE COMPANY UNDER WHICH IT CONDUCTS ITS
BUSINESS;

 

(XIV)        PROMISSORY NOTES.  ALL LONG-TERM AND SHORT-TERM PROMISSORY NOTES,
INSTALLMENT CONTRACTS, LOAN AGREEMENTS, CREDIT-AGREEMENTS, AND ANY OTHER
AGREEMENTS OF THE COMPANY RELATING THERETO OR WITH RESPECT TO COLLATERAL
SECURING THE SAME;

 

(XV)         GUARANTIES.  ALL INDEBTEDNESS, LIABILITIES AND COMMITMENTS OF
OTHERS AND AS TO WHICH THE COMPANY IS A GUARANTOR, ENDORSER, CO-MAKER, SURETY,
OR ACCOMMODATION MAKER, OR IS CONTINGENTLY LIABLE THEREFOR AND ALL LETTERS OF
CREDIT, WHETHER STAND-BY OR DOCUMENTARY, ISSUED BY ANY THIRD PARTY;

 

10

--------------------------------------------------------------------------------


 

(XVI)        ENVIRONMENT.  ALL ENVIRONMENTAL PERMITS, APPROVALS, CERTIFICATIONS,
LICENSES, REGISTRATIONS, ORDERS AND DECREES APPLICABLE TO CURRENT OPERATIONS
CONDUCTED BY THE COMPANY AND ALL ENVIRONMENTAL AUDITS, ASSESSMENTS,
INVESTIGATIONS AND REVIEWS CONDUCTED BY THE COMPANY WITHIN THE LAST FIVE YEARS
OR OTHERWISE IN THE COMPANY’S POSSESSION ON ANY PROPERTY OWNED, LEASED OR USED
BY THE COMPANY.

 


(I)            NO DEFAULTS.  THE COMPANY IS NOT IN DEFAULT IN ANY OBLIGATION OR
COVENANT ON ITS PART TO BE PERFORMED UNDER ANY OBLIGATION, LEASE, CONTRACT,
ORDER, PLAN OR OTHER ARRANGEMENT.


 


(J)            ABSENCE OF CERTAIN CHANGES AND EVENTS.  OTHER THAN AS A RESULT OF
THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, SINCE THE BALANCE SHEET DATE,
THERE HAS NOT BEEN:


 

(I)            FINANCIAL CHANGE.  ANY MATERIAL ADVERSE CHANGE IN THE FINANCIAL
CONDITION, BACKLOG, OPERATIONS, ASSETS, LIABILITIES OR BUSINESS OF THE COMPANY;

 

(II)           PROPERTY DAMAGE.  ANY MATERIAL DAMAGE, DESTRUCTION, OR LOSS TO
THE BUSINESS OR PROPERTIES OF THE COMPANY (WHETHER OR NOT COVERED BY INSURANCE);

 

(III)          DIVIDENDS.  ANY DECLARATION, SETTING ASIDE, OR PAYMENT OF ANY
DIVIDEND OR OTHER DISTRIBUTION IN RESPECT OF THE COMPANY SHARES, OR ANY DIRECT
OR INDIRECT REDEMPTION, PURCHASE OR ANY OTHER ACQUISITION BY THE COMPANY OF ANY
SUCH STOCK (EXCEPT FOR THE OWNED REAL PROPERTY AND THE PRE-CLOSING DISTRIBUTION
ASSETS);

 

(IV)          LABOR DISPUTES.  ANY LABOR OR EMPLOYMENT DISPUTE OF WHATEVER
NATURE; OR

 

(V)           OTHER MATERIAL CHANGES.  ANY OTHER EVENT OR CONDITION KNOWN TO ANY
OF THE SHAREHOLDERS PARTICULARLY PERTAINING TO AND ADVERSELY AFFECTING THE
OPERATIONS, ASSETS OR BUSINESS OF THE COMPANY.

 


(K)           TAXES.  ALL FEDERAL, STATE AND LOCAL INCOME, VALUE ADDED, SALES,
USE, FRANCHISE, GROSS REVENUE, TURNOVER, EXCISE, PAYROLL, PROPERTY, EMPLOYMENT,
CUSTOMS, DUTIES AND ANY AND ALL OTHER TAX RETURNS, REPORTS, AND ESTIMATES HAVE
BEEN FILED WITH APPROPRIATE GOVERNMENTAL AGENCIES, DOMESTIC AND FOREIGN, BY THE
COMPANY FOR EACH PERIOD FOR WHICH ANY SUCH RETURNS, REPORTS, OR ESTIMATES WERE
DUE (TAKING INTO ACCOUNT ANY EXTENSIONS OF TIME TO FILE BEFORE THE DATE HEREOF);
ALL SUCH RETURNS ARE TRUE AND CORRECT; THE COMPANY HAS ONLY DONE BUSINESS IN
OKLAHOMA, TEXAS AND WYOMING; ALL TAXES SHOWN BY SUCH RETURNS TO BE PAYABLE AND
ANY OTHER TAXES DUE AND PAYABLE HAVE BEEN PAID OTHER THAN THOSE BEING CONTESTED
IN GOOD FAITH BY THE COMPANY; AND THE TAX PROVISION REFLECTED IN THE 3/31/08
BALANCE SHEET IS ADEQUATE, IN ALL MATERIAL RESPECTS IN ACCORDANCE WITH GENERALLY
ACCEPTABLE ACCOUNTING PRINCIPLES, TO COVER LIABILITIES OF THE COMPANY AT THE
DATE THEREOF FOR ALL TAXES, INCLUDING, BUT NOT LIMITED TO, INTEREST AND
PENALTIES, AND ADDITIONS TO TAXES OF ANY CHARACTER WHATSOEVER APPLICABLE TO THE
COMPANY OR ITS ASSETS OR BUSINESS.  NO WAIVER OF ANY STATUTE OF LIMITATIONS
EXECUTED BY THE COMPANY WITH RESPECT TO ANY INCOME OR


 


11

--------------------------------------------------------------------------------



 


OTHER TAX IS IN EFFECT FOR ANY PERIOD.  THE INCOME TAX RETURNS OF THE COMPANY
HAVE NOT BEEN EXAMINED BY THE INTERNAL REVENUE SERVICE (“IRS”) OR THE TAXING
AUTHORITIES OF ANY OTHER JURISDICTION.  THERE ARE NO TAX LIENS ON ANY ASSETS OF
THE COMPANY EXCEPT FOR TAXES NOT YET CURRENTLY DUE.


 


(L)            INTELLECTUAL PROPERTY.


 

(I)            OWNERSHIP.  THE COMPANY IS THE SOLE AND EXCLUSIVE OWNER OF
LICENSES TO USE ALL INTELLECTUAL PROPERTY THAT ARE EITHER USEFUL TO THE BUSINESS
OF THE COMPANY OR THAT ARE USEFUL FOR THE RENDERING OF ANY SERVICES RENDERED BY
THE COMPANY AND THE USE OR SALE OF ANY EQUIPMENT OR PRODUCTS USED OR SOLD BY THE
COMPANY, INCLUDING THE PATENTS AND ALL SUCH INTELLECTUAL PROPERTY LISTED IN
SCHEDULE 2.1(H) HERETO.  THE INTELLECTUAL PROPERTY IS OWNED BY THE COMPANY FREE
AND CLEAR OF ANY ENCUMBRANCE (INCLUDING, WITHOUT LIMITATION, THE ROYALTY
AGREEMENT, WHICH SHALL HAVE BEEN TERMINATED AT OR PRIOR TO THE CLOSING). 
NEITHER THE SHAREHOLDERS NOR THE COMPANY HAS RECEIVED ANY NOTICE OR CLAIM
(WHETHER WRITTEN, ORAL, OR OTHERWISE) CHALLENGING THE COMPANY’S OR THE
SHAREHOLDERS’ OWNERSHIP OF ANY OF THE INTELLECTUAL PROPERTY (IN WHOLE OR IN
PART) OR SUGGESTING THAT ANY OTHER PERSON HAS ANY CLAIM OF LEGAL OR BENEFICIAL
OWNERSHIP WITH RESPECT THERETO, NOR TO THE KNOWLEDGE OF THE SHAREHOLDERS IS
THERE A REASONABLE BASIS FOR ANY CLAIM THAT THE COMPANY DOES NOT OWN THE
INTELLECTUAL PROPERTY.  THE SHAREHOLDERS HAVE THE UNRESTRICTED RIGHT TO TRANSFER
ALL OF THEIR RIGHT, TITLE, AND INTEREST TO THE INTELLECTUAL PROPERTY TO THE
COMPANY OR TO BUYER WITHOUT IMPAIRING OR LIMITING ANY RIGHTS THEREIN.

 

(II)           VALIDITY AND ENFORCEABILITY.  THE INTELLECTUAL PROPERTY IS VALID,
ENFORCEABLE, AND SUBSISTING, WITHOUT QUALIFICATION, LIMITATION, OR RESTRICTION
THEREON OR ON THE USE THEREOF.  NEITHER THE SHAREHOLDERS NOR THE COMPANY HAS
RECEIVED ANY NOTICE OF ANY CLAIM (WRITTEN, ORAL, OR OTHERWISE) CHALLENGING OR
QUESTIONING THE VALIDITY OR ENFORCEABILITY OF ANY OF THE INTELLECTUAL PROPERTY
OR INDICATING AN INTENTION ON THE PART OF ANY PERSON TO BRING A CLAIM THAT ANY
OF THE INTELLECTUAL PROPERTY IS INVALID OR UNENFORCEABLE OR HAS BEEN MISUSED.

 

(III)          PATENTS.  THE PATENTS HAVE NOT BEEN AND ARE NOW NOT INVOLVED IN
ANY INTERFERENCE, REISSUE, OR REEXAMINATION PROCEEDING, AND, TO THE KNOWLEDGE OF
THE SHAREHOLDERS, NO SUCH ACTION IS OR HAS BEEN THREATENED.  THERE ARE NO FACTS
OR CIRCUMSTANCES WHICH IF KNOWN WOULD HAVE BARRED ISSUANCE OF THE PATENTS,
INCLUDING, WITHOUT LIMITATION, THERE BEING NO RELEVANT PRIOR ART OF WHICH THE
SHAREHOLDERS ARE AWARE THAT WAS NOT DISCLOSED DURING THE PROSECUTION OF THE
APPLICATION(S) FOR THE PATENTS BUT WHICH, IF SUCH PRIOR ART HAD BEEN DISCLOSED,
MAY HAVE AFFECTED THE PROSECUTION THEREOF OR THE SCOPE OF THE PATENT CLAIMS
ULTIMATELY GRANTED IN RESPECT THEREOF.  THE PATENTS AND THE OTHER INTELLECTUAL
PROPERTY ARE SUFFICIENT FOR THE COMPANY OR A THIRD PARTY ON THE COMPANY’S BEHALF
TO MANUFACTURE, SELL, RENT, LEASE, OTHERWISE DISTRIBUTE, AND PRACTICE THE
COMPANY’S PRODUCTS AND THE SERVICES ASSOCIATED THEREWITH, AS CURRENTLY CONDUCTED
OR PLANNED TO BE CONDUCTED.  THERE ARE NO INTELLECTUAL PROPERTY RIGHTS OF ANY
THIRD PARTY INTERFERING WITH OR NECESSARY FOR SUCH ACTIVITIES.

 

12

--------------------------------------------------------------------------------


 

(IV)          TRADE SECRETS.  THE SHAREHOLDERS AND THE COMPANY HAVE TAKEN ALL
REASONABLE STEPS IN ACCORDANCE WITH STANDARD INDUSTRY PRACTICES TO MAINTAIN THE
CONFIDENTIALITY OF ANY CONFIDENTIAL INFORMATION AND TRADE SECRETS IN THE
INTELLECTUAL PROPERTY (THE “PROPRIETARY INFORMATION”), AND THE COMPANY HAS AND
ENFORCES A POLICY REQUIRING EACH OF ITS EMPLOYEES, CONSULTANTS, AND CONTRACTORS
TO ENTER INTO (AND ALL SUCH PERSONS HAVE EXECUTED) AGREEMENTS THAT REQUIRE THE
REASONABLE PROTECTION AND NON-DISCLOSURE OF THE PROPRIETARY INFORMATION.   NONE
OF THE PROPRIETARY INFORMATION HAS BEEN DISCLOSED, NOR IS THE COMPANY (OR THE
SHAREHOLDERS) UNDER ANY OBLIGATION (CONTRACTUAL OR OTHERWISE) TO DISCLOSE THE
PROPRIETARY INFORMATION.  TO THE KNOWLEDGE OF THE SHAREHOLDERS, (A) NO SUCH
AGREEMENT OR UNDERTAKING HAS BEEN BREACHED, AND (B) THERE HAS BEEN NO DISCLOSURE
OF THE PROPRIETARY INFORMATION SUCH THAT THE COMPANY MAY NOT ENFORCE RIGHTS IN
THE PROPRIETARY INFORMATION.

 

(V)           MAINTENANCE.  NEITHER THE SHAREHOLDERS NOR THE COMPANY HAS TAKEN
ANY ACTION OR FAILED TO TAKE ANY ACTION (INCLUDING, WITHOUT LIMITATION, THE
MANNER IN WHICH THE COMPANY HAS CONDUCTED ITS BUSINESS OR USED OR ENFORCED OR
FAILED TO USE OR ENFORCE ANY OF THE INTELLECTUAL PROPERTY) THAT WOULD RESULT IN
ABANDONMENT, CANCELLATION, FORFEITURE, RELINQUISHMENT, INVALIDATION, OR
UNENFORCEABILITY OF THE INTELLECTUAL PROPERTY.  THE PATENTS, TOGETHER WITH THE
TRADEMARK REFLECTED ON SCHEDULE 2.1(L) HERETO (THE “TRADEMARK”), ARE THE ONLY
INTELLECTUAL PROPERTY REGISTERED WITH ANY GOVERNMENTAL AGENCY.  THE PATENTS AND
THE TRADEMARK HAVE BEEN REGISTERED AND OBTAINED IN ACCORDANCE WITH ALL
APPLICABLE LEGAL REQUIREMENTS.  THE COMPANY HAS TIMELY PAID ALL FILING,
EXAMINATION, ISSUANCE, POST REGISTRATION, AND MAINTENANCE FEES, ANNUITIES, AND
THE LIKE ASSOCIATED WITH THE PATENTS, THE TRADEMARK AND ANY OTHER INTELLECTUAL
PROPERTY THROUGH THE CLOSING DATE.

 

(VI)          LICENSES.  NEITHER THE SHAREHOLDERS NOR THE COMPANY HAS GRANTED TO
ANY OTHER PERSON ANY LICENSES, AGREEMENTS NOT TO SUE OR SIMILAR RIGHTS IN OR TO
ANY INTELLECTUAL PROPERTY.

 

(VII)         NO INFRINGEMENT.  TO THE SHAREHOLDERS’ KNOWLEDGE, (A) NEITHER THE
SHAREHOLDERS NOR THE COMPANY HAS INFRINGED, MISAPPROPRIATED, OR CONFLICTED WITH
THE INTELLECTUAL PROPERTY RIGHTS OF OTHERS IN CONNECTION WITH THE USE BY THE
COMPANY OF THE INTELLECTUAL PROPERTY OR OTHERWISE IN CONNECTION WITH THE
COMPANY’S OPERATION OF ITS BUSINESS, NOR HAS EITHER THE SHAREHOLDERS OR THE
COMPANY RECEIVED ANY NOTICE OF SUCH INFRINGEMENT, MISAPPROPRIATION, OR CONFLICT
WITH SUCH INTELLECTUAL PROPERTY RIGHTS OF OTHERS; (B) NONE OF THE INTELLECTUAL
PROPERTY OR THE PRODUCTS AND SERVICES ASSOCIATED THEREWITH, AS CURRENTLY
CONDUCTED OR PLANNED TO BE CONDUCTED, ARE SUBJECT TO OR HAVE BEEN SUBJECT TO ANY
PENDING OR THREATENED CHALLENGE OR CLAIM OR DEMAND OF INFRINGEMENT,
MISAPPROPRIATION, VIOLATION, DILUTION, OR UNAUTHORIZED USE, AND THERE IS NO
BASIS UPON WHICH ANY SUCH CLAIM COULD BE MADE; AND (C) NO THIRD PARTY IS
MISAPPROPRIATING, INFRINGING, DILUTING, OR VIOLATING ANY INTELLECTUAL PROPERTY. 
NO INTELLECTUAL PROPERTY IS SUBJECT TO ANY OUTSTANDING ORDER, JUDGMENT, DECREE,
STIPULATION, OR AGREEMENT RESTRICTING THE USE THEREOF BY THE SHAREHOLDERS OR THE
COMPANY OR RESTRICTING THE SALE,

 

13

--------------------------------------------------------------------------------


 

TRANSFER, ASSIGNMENT, OR LICENSING BY THE SHAREHOLDERS, THE COMPANY, OR THEIR
SUCCESSORS OR ASSIGNS.

 


(M)          TITLE TO AND CONDITION OF ASSETS.  THE COMPANY HAS GOOD,
INDEFEASIBLE AND MARKETABLE TITLE TO ALL ITS PROPERTIES, INTERESTS IN PROPERTIES
AND ASSETS, REAL AND PERSONAL, REFLECTED IN THE 3/31/08 BALANCE SHEET OR IN
SCHEDULE 2.1(H) HERETO (EXCEPT FOR THE OWNED REAL PROPERTY, THE PRE-CLOSING
DISTRIBUTION ASSETS AND ANY OTHER EXCLUDED ASSETS SET FORTH ON SCHEDULE 1.2(A)
HERETO), FREE AND CLEAR OF ANY ENCUMBRANCE OF ANY NATURE WHATSOEVER, EXCEPT
ENCUMBRANCES REFLECTED IN THE 3/31/08 BALANCE SHEET OR IN SCHEDULE
1.2(F) HERETO.  ALL LEASES PURSUANT TO WHICH THE COMPANY LEASES (WHETHER AS
LESSEE OR LESSOR) ANY REAL OR PERSONAL PROPERTY ARE IN GOOD STANDING, VALID, AND
EFFECTIVE; AND THERE IS NOT, UNDER ANY SUCH LEASES, ANY EXISTING DEFAULT OR
EVENT OF DEFAULT, OR EVENT THAT WITH NOTICE OR LAPSE OF TIME, OR BOTH, WOULD
CONSTITUTE A DEFAULT BY THE COMPANY AND IN RESPECT TO WHICH THE COMPANY HAS NOT
TAKEN ADEQUATE STEPS TO PREVENT A DEFAULT FROM OCCURRING.  THE BUILDINGS AND
PREMISES OF THE COMPANY THAT ARE USED IN ITS BUSINESS ARE IN GOOD OPERATING
CONDITION AND REPAIR, SUBJECT ONLY TO ORDINARY WEAR AND TEAR.  ALL MACHINERY,
VEHICLES, TRANSPORTATION EQUIPMENT, TOOLS AND OTHER MAJOR ITEMS OF EQUIPMENT OF
THE COMPANY ARE IN GOOD OPERATING CONDITION AND IN A STATE OF GOOD MAINTENANCE
AND REPAIR, ORDINARY WEAR AND TEAR EXCEPTED, AND ARE FREE FROM ANY KNOWN DEFECTS
EXCEPT AS MAY BE REPAIRED BY ROUTINE MAINTENANCE.  ALL SUCH ASSETS CONFORM TO
ALL APPLICABLE LAWS GOVERNING THEIR USE.  THE COMPANY HAS NOT VIOLATED ANY LAW,
STATUTE, ORDINANCE, OR REGULATION RELATING TO ANY SUCH ASSETS, NOR HAS ANY
NOTICE OF SUCH VIOLATION BEEN RECEIVED BY THE COMPANY OR ANY OF THE
SHAREHOLDERS, EXCEPT SUCH AS HAVE BEEN FULLY COMPLIED WITH.


 


(N)           CONTRACTS.  ALL CONTRACTS, LEASES, PLANS OR OTHER ARRANGEMENTS TO
WHICH THE COMPANY IS A PARTY, BY WHICH IT IS BOUND OR TO WHICH IT OR ITS ASSETS
ARE SUBJECT ARE IN FULL FORCE AND EFFECT, AND CONSTITUTE VALID AND BINDING
OBLIGATIONS OF THE COMPANY.  OTHER THAN THE OFFICE AGREEMENT AND THE SERVICES
AGREEMENT, THERE ARE NO INTER-COMPANY AGREEMENTS.  THE COMPANY IS NOT AND, TO
THE KNOWLEDGE OF ANY OF THE SHAREHOLDERS, NO OTHER PARTY TO ANY SUCH CONTRACT,
LEASE, PLAN OR OTHER ARRANGEMENT IS IN DEFAULT THEREUNDER, AND NO EVENT HAS
OCCURRED WHICH (WITH OR WITHOUT NOTICE, LAPSE OF TIME, OR THE HAPPENING OF ANY
OTHER EVENT) WOULD CONSTITUTE A DEFAULT THEREUNDER.  NO CONTRACT HAS BEEN
ENTERED INTO ON TERMS THAT COULD REASONABLY BE EXPECTED TO HAVE AN ADVERSE
EFFECT ON THE COMPANY.  NONE OF THE SHAREHOLDERS HAVE RECEIVED ANY INFORMATION
THAT WOULD CAUSE THE COMPANY OR THE SHAREHOLDERS TO CONCLUDE THAT ANY CUSTOMER
OF THE COMPANY WILL (OR IS LIKELY TO) CEASE DOING BUSINESS WITH THE COMPANY (OR
ITS SUCCESSORS) AS A RESULT OF THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED
HEREBY.


 


(O)           LICENSES AND PERMITS.  THE COMPANY POSSESSES ALL PERMITS NECESSARY
UNDER LAW OR OTHERWISE FOR THE COMPANY TO CONDUCT ITS BUSINESS AS NOW BEING
CONDUCTED AND TO CONSTRUCT, OWN, OPERATE, MAINTAIN AND USE ITS ASSETS IN THE
MANNER IN WHICH THEY ARE NOW BEING CONSTRUCTED, OPERATED, MAINTAINED AND USED,
INCLUDING ALL SUCH PERMITS LISTED IN SCHEDULE 2.1(H) HERETO (COLLECTIVELY, THE
“REQUIRED PERMITS”).  EACH OF THE REQUIRED PERMITS AND THE COMPANY’S RIGHTS WITH
RESPECT THERETO IS VALID AND SUBSISTING, IN FULL FORCE AND EFFECT, AND
ENFORCEABLE BY THE COMPANY SUBJECT TO ADMINISTRATIVE POWERS OF REGULATORY
AGENCIES HAVING JURISDICTION, AND WILL CONTINUE IN FULL FORCE AND EFFECT AFTER
THE CLOSING DATE.  THE COMPANY IS IN COMPLIANCE IN ALL RESPECTS WITH THE TERMS
OF EACH OF


 


14

--------------------------------------------------------------------------------



 


THE REQUIRED PERMITS.  NONE OF THE REQUIRED PERMITS HAVE BEEN, OR TO THE
KNOWLEDGE ANY OF THE SHAREHOLDERS, IS THREATENED TO BE, REVOKED, CANCELED,
SUSPENDED OR MODIFIED.


 


(P)           LITIGATION.  THERE IS NO SUIT, ACTION, OR LEGAL, ADMINISTRATIVE,
ARBITRATION, OR OTHER PROCEEDING OR GOVERNMENTAL INVESTIGATION PENDING TO WHICH
THE COMPANY IS A PARTY OR, TO THE KNOWLEDGE OF ANY OF THE SHAREHOLDERS, MIGHT
BECOME A PARTY WHICH PARTICULARLY AFFECTS THE COMPANY OR ITS ASSETS, NOR IS ANY
CHANGE IN THE ZONING OR BUILDING ORDINANCES DIRECTLY AFFECTING THE REAL PROPERTY
OR LEASEHOLD INTERESTS OF THE COMPANY PENDING OR, TO THE KNOWLEDGE OF ANY OF THE
SHAREHOLDERS, THREATENED.


 


(Q)           ENVIRONMENTAL COMPLIANCE.


 

(I)            ENVIRONMENTAL CONDITIONS.  THERE ARE NO ENVIRONMENTAL CONDITIONS
OR CIRCUMSTANCES, INCLUDING, WITHOUT LIMITATION, THE PRESENCE OR RELEASE OF ANY
SUBSTANCE OF ENVIRONMENTAL CONCERN, ON ANY PROPERTY PRESENTLY OR PREVIOUSLY
OWNED, LEASED, OPERATED, OR USED BY THE COMPANY, OR ON ANY PROPERTY TO WHICH ANY
SUBSTANCE OF ENVIRONMENTAL CONCERN OR WASTE GENERATED BY THE COMPANY’S
OPERATIONS OR USE OF ITS ASSETS WAS TRANSPORTED OR DISPOSED OF, WHICH WOULD HAVE
A MATERIAL ADVERSE EFFECT ON THE BUSINESS OR BUSINESS PROSPECTS OF THE COMPANY. 
THE TERM “SUBSTANCE OF ENVIRONMENTAL CONCERN” MEANS ANY GASOLINE, PETROLEUM
(INCLUDING CRUDE OIL OR ANY FRACTION THEREOF), PETROLEUM PRODUCT,
POLYCHLORINATED BIPHENYLS, UREAFORMALDEHYDE INSULATION, ASBESTOS, POLLUTANT,
CONTAMINANT, RADIATION AND ANY OTHER SUBSTANCE OF ANY KIND, WHETHER OR NOT ANY
SUCH SUBSTANCE IS DEFINED AS TOXIC OR HAZARDOUS UNDER ANY ENVIRONMENTAL LAW (AS
DEFINED IN SECTION 2.1(Q)(III) HEREOF), THAT IS REGULATED PURSUANT TO OR COULD
GIVE RISE TO LIABILITY UNDER ANY ENVIRONMENTAL LAW;

 

(II)           PERMITS, ETC.  THE COMPANY HAS AND, WITHIN THE PERIOD OF ALL
APPLICABLE STATUTES OF LIMITATIONS, HAS HAD IN FULL FORCE AND EFFECT ALL
ENVIRONMENTAL PERMITS REQUIRED TO CONDUCT ITS OPERATIONS, AND IS, AND WITHIN THE
PERIOD OF ALL APPLICABLE STATUTES OF LIMITATIONS HAS BEEN, OPERATING IN
COMPLIANCE THEREUNDER.

 

(III)          COMPLIANCE.  THE COMPANY’S OPERATIONS AND USE OF ITS ASSETS ARE,
AND WITHIN THE PERIOD OF ALL APPLICABLE STATUTES OF LIMITATIONS HAVE BEEN, IN
COMPLIANCE WITH APPLICABLE ENVIRONMENTAL LAW.  “ENVIRONMENTAL LAW” AS USED
HEREIN MEANS ANY AND ALL LAWS, RULES, ORDERS, REGULATIONS, STATUTES, ORDINANCES,
CODES, DECREES, AND OTHER LEGALLY ENFORCEABLE REQUIREMENTS (INCLUDING, WITHOUT
LIMITATION, COMMON LAW) OF THE UNITED STATES, OR ANY STATE, LOCAL, MUNICIPAL OR
OTHER GOVERNMENTAL AUTHORITY, OR QUASI-GOVERNMENTAL AUTHORITY, REGULATING,
RELATING TO, OR IMPOSING LIABILITY OR STANDARDS OF CONDUCT CONCERNING PROTECTION
OF THE ENVIRONMENTAL OR OF HUMAN HEALTH, OR EMPLOYEE HEALTH AND SAFETY AS FROM
TIME TO TIME HAVE BEEN OR ARE NOW IN EFFECT;

 

(IV)          ENVIRONMENTAL CLAIMS.  NO NOTICE HAS BEEN RECEIVED BY THE COMPANY
OR ANY OF THE SHAREHOLDERS FROM ANY ENTITY, GOVERNMENTAL AGENCY OR INDIVIDUAL
REGARDING ANY EXISTING, PENDING OR THREATENED INVESTIGATION, INQUIRY,
ENFORCEMENT ACTION, LITIGATION, OR LIABILITY, INCLUDING, WITHOUT LIMITATION, ANY
CLAIM

 

15

--------------------------------------------------------------------------------


 

FOR PERSONAL INJURY, INJURY TO PROPERTY, REMEDIAL OBLIGATIONS, RESPONSE COSTS OR
CONTRIBUTION, RELATING TO ANY ENVIRONMENTAL LAW;

 

(V)           ENFORCEMENT.  THE COMPANY AND, TO THE KNOWLEDGE OF ANY OF THE
SHAREHOLDERS, ANY PREDECESSOR OF THE COMPANY OR OTHER PARTY ACTING ON BEHALF OF
THE COMPANY, HAVE NOT ENTERED INTO OR AGREED TO ANY CONSENT, DECREE, ORDER,
SETTLEMENT OR OTHER AGREEMENT, NOR ARE THEY SUBJECT TO ANY JUDGMENT, DECREE,
ORDER OR OTHER AGREEMENT, IN ANY JUDICIAL, ADMINISTRATIVE, ARBITRAL, OR OTHER
FORUM, RELATING TO COMPLIANCE WITH OR LIABILITY UNDER ANY ENVIRONMENTAL LAW;

 

(VI)          LIABILITIES.  THE COMPANY HAS NOT ASSUMED OR RETAINED, BY CONTRACT
OR OPERATION OF LAW, ANY LIABILITIES OF ANY KIND, FIXED OR CONTINGENT, KNOWN OR
UNKNOWN, UNDER ANY ENVIRONMENTAL LAW.

 

(VII)         RENEWALS.  NONE OF THE SHAREHOLDERS KNOW OF ANY REASON THE COMPANY
(OR ITS SUCCESSORS) WOULD NOT BE ABLE TO RENEW WITHOUT MATERIAL EXPENSE ANY OF
THE PERMITS, LICENSES, OR OTHER AUTHORIZATIONS REQUIRED PURSUANT TO
ENVIRONMENTAL LAW TO CONDUCT AND USE ANY OF THE COMPANY’S CURRENT OR PLANNED
OPERATIONS; AND

 

(VIII)        ASBESTOS AND PCBS.  NO MATERIAL AMOUNTS OF FRIABLE ASBESTOS
CURRENTLY EXIST ON ANY PROPERTY OWNED, LEASED, OPERATED, OR USED BY THE COMPANY,
NOR DO POLYCHLORINATED BIPHENYLS EXIST IN CONCENTRATIONS OF 50 PARTS PER MILLION
OR MORE IN ELECTRICAL EQUIPMENT OWNED OR BEING USED BY THE COMPANY IN ITS
OPERATIONS OR ON ITS PROPERTIES.

 


(R)            COMPLIANCE WITH OTHER LAWS.  THE COMPANY IS NOT IN VIOLATION OF
OR IN DEFAULT WITH RESPECT TO, OR IN ALLEGED VIOLATION OF OR ALLEGED DEFAULT
WITH RESPECT TO, THE OCCUPATIONAL SAFETY AND HEALTH ACT (29 U.S.C. §§651 ET
SEQ.) AS AMENDED, OR ANY OTHER APPLICABLE LAW OR ANY APPLICABLE RULE,
REGULATION, OR ANY WRIT OR DECREE OF ANY COURT OR ANY GOVERNMENTAL COMMISSION,
BOARD, BUREAU, AGENCY, OR INSTRUMENTALITY, OR DELINQUENT WITH RESPECT TO ANY
REPORT REQUIRED TO BE FILED WITH ANY GOVERNMENTAL COMMISSION, BOARD, BUREAU,
AGENCY OR INSTRUMENTALITY.


 


(S)           EMPLOYEE PLANS.  THE SHAREHOLDERS HAVE DELIVERED TO BUYER COPIES
OF EACH OF THE EMPLOYEE PLANS (AS DEFINED IN SECTION 2.1(H)(VII) HEREOF) AND ANY
ASSOCIATED TRUST AGREEMENTS, ALL AMENDMENTS THERETO, RESPECTIVE SUMMARY PLAN
DESCRIPTIONS, FORMS 5500 FILED FOR THE MOST RECENT THREE PLAN YEARS, MOST RECENT
REPORTS, AND ALL IRS DETERMINATION LETTERS AND OTHER CORRESPONDENCE FROM
GOVERNMENTAL ENTITIES THAT HAVE BEEN RECEIVED WITH RESPECT TO SUCH EMPLOYEE
PLANS.  EXCEPT AS IDENTIFIED IN SCHEDULE 2.1(H), THE COMPANY DOES NOT CURRENTLY
SPONSOR, MAINTAIN OR CONTRIBUTE TO, AND HAS NOT AT ANY TIME SPONSORED,
MAINTAINED OR CONTRIBUTED TO, ANY EMPLOYEE PLAN THAT IS SUBJECT TO ANY OF THE
PROVISIONS OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED
(“ERISA”), IN WHICH ANY OF ITS EMPLOYEES ARE OR WERE PARTICIPANTS (WHETHER ON AN
ACTIVE OR FROZEN BASIS).  EACH EMPLOYEE PLAN (AS IDENTIFIED IN
SECTION 2.1(H)(VII) HEREOF) HAS BEEN ADMINISTERED AND OPERATED IN COMPLIANCE
WITH ITS GOVERNING DOCUMENTS AND ALL APPLICABLE FEDERAL AND STATE LAW
(INCLUDING, WHERE APPLICABLE, ERISA AND THE CODE). 


 


16

--------------------------------------------------------------------------------



 


EACH EMPLOYEE PLAN SET FORTH IN SCHEDULE 2.1(H) FULLY COMPLIES CURRENTLY, AND
HAS FULLY COMPLIED IN THE PAST, IN FORM AND OPERATION, WITH THE APPLICABLE
PROVISIONS OF ERISA, THE CODE AND OTHER APPLICABLE LAWS, INCLUDING, WITHOUT
LIMITATION, ALL QUALIFICATION AND REPORTING AND DISCLOSURE REQUIREMENTS OF THE
CODE AND ERISA.  EACH EMPLOYEE PLAN THAT IS AN EMPLOYEE PENSION BENEFIT PLAN (AS
DESCRIBED IN SECTION 3(2) OF ERISA) (I) MEETS, AND HAS MET, IN ALL RESPECTS, THE
REQUIREMENTS OF A “QUALIFIED PLAN” UNDER SECTION 401(A) OF THE CODE WHOSE INCOME
IS EXEMPT FROM TAXATION UNDER SECTION 501(A) OF THE CODE, (II) HAS RECEIVED A
CURRENTLY EFFECTIVE FAVORABLE DETERMINATION LETTER FROM THE IRS AND
(III) NOTHING HAS OCCURRED SINCE THE DATE OF SUCH DETERMINATION LETTER THAT
COULD ADVERSELY AFFECT SUCH QUALIFICATION.  ALSO, WITH RESPECT TO EACH EMPLOYEE
PLAN, THE COMPANY AND ANY OTHER PARTY IN INTEREST HAVE NOT ENGAGED IN ANY
PROHIBITED TRANSACTION OR ANY VIOLATION OF ITS FIDUCIARY DUTIES TO SUCH PLAN. 
ALL CONTRIBUTIONS REQUIRED TO BE MADE TO EACH EMPLOYEE PLAN UNDER THE TERMS OF
SUCH EMPLOYEE PLAN, ERISA OR OTHER APPLICABLE LAW HAVE BEEN TIMELY MADE AND
THERE ARE NO DELINQUENT CONTRIBUTIONS AS OF THE CLOSING DATE. NONE OF THE
EMPLOYEE PLANS (A) IS A “MULTIEMPLOYER PLAN” (AS DEFINED IN SECTION 3(37) OF
ERISA), (B) IS A DEFINED BENEFIT PENSION PLAN SUBJECT TO TITLE IV OF ERISA,
(C) IS A “VOLUNTARY EMPLOYEES’ BENEFICIARY ASSOCIATION” WITHIN THE MEANING OF
CODE SECTION 501(C)(9), (D) PROVIDES FOR SELF-FUNDED MEDICAL OR OTHER HEALTH
BENEFITS OR PROVIDES FOR MEDICAL OR OTHER INSURANCE BENEFITS TO CURRENT OR
FUTURE RETIRED EMPLOYEES OR FORMER EMPLOYEES OF THE COMPANY (OTHER THAN AS
REQUIRED FOR GROUP HEALTH PLAN CONTINUATION COVERAGE UNDER CODE SECTION 4980B
(“COBRA”) OR APPLICABLE STATE LAW), OR (E) OBLIGATES THE COMPANY TO PAY ANY
BENEFITS SOLELY AS A RESULT OF A CHANGE IN CONTROL OF THE COMPANY.  DURING THE
SIX (6) YEARS PRECEDING THE CLOSING DATE, (X) NO UNDER-FUNDED PENSION PLAN
SUBJECT TO SECTION 412 OF THE CODE HAS BEEN TRANSFERRED OUT OF THE COMPANY,
(Y) THE COMPANY HAS NOT PARTICIPATED IN OR CONTRIBUTED TO, OR HAD AN OBLIGATION
TO CONTRIBUTE TO, ANY MULTIEMPLOYER PLAN AND HAS NO WITHDRAWAL LIABILITY WITH
RESPECT TO ANY MULTIEMPLOYER PLAN, AND (Z) THE COMPANY HAS NOT MAINTAINED ANY
PENSION PLAN SUBJECT TO TITLE IV OF ERISA.  OTHER THAN ROUTINE CLAIMS FOR
BENEFITS, THERE ARE NO CLAIMS, LAWSUITS OR REGULATORY ACTIONS THAT HAVE BEEN
ASSERTED, INSTITUTED OR THREATENED AGAINST ANY EMPLOYEE PLAN OR ANY EMPLOYEE
PLAN FIDUCIARY.  THERE IS NO MATTER PENDING WITH RESPECT TO ANY OF THE EMPLOYEE
PLANS BEFORE ANY GOVERNMENTAL AGENCY OR AUTHORITY.


 


(T)            LABOR ISSUES.  THE COMPANY HAS NOT ENGAGED IN ANY UNFAIR LABOR
PRACTICES.  NONE OF THE SHAREHOLDERS IS AWARE OF ANY PENDING OR THREATENED
DISPUTE WITH ANY OF ITS EXISTING OR FORMER EMPLOYEES.  THERE ARE NO EMPLOYMENT
DISCRIMINATION CHARGES OR LAWSUITS PENDING AGAINST THE COMPANY, AND NONE OF THE
SHAREHOLDERS IS AWARE OF ANY THREATENED CHARGE OR LAWSUIT.  THERE ARE NO COMPANY
EMPLOYEES PERFORMING ACTIVE UNIFORMED MILITARY SERVICE WITH RESPECT TO WHOM THE
COMPANY IS, OR MAY BE, OBLIGATED UNDER THE UNIFORMED SERVICES EMPLOYMENT AND
REEMPLOYMENT RIGHTS ACT OF 1994 (“USERRA”), 38 U.S.C. §§ 4301-4334.


 


(U)           INVESTIGATIONS; LITIGATION.  NO INVESTIGATION OR REVIEW BY ANY
GOVERNMENTAL ENTITY WITH RESPECT TO THE COMPANY OR ANY OF THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT IS PENDING OR, TO THE KNOWLEDGE OF ANY OF THE
SHAREHOLDERS, THREATENED, NOR HAS ANY GOVERNMENTAL ENTITY INDICATED TO THE
COMPANY OR ANY OF THE SHAREHOLDERS  AN INTENTION TO CONDUCT THE SAME, AND THERE
IS NO ACTION, SUIT OR PROCEEDING PENDING OR, TO THE KNOWLEDGE OF ANY OF THE
SHAREHOLDERS, THREATENED AGAINST OR AFFECTING THE COMPANY AT


 


17

--------------------------------------------------------------------------------



 


LAW OR IN EQUITY, OR BEFORE ANY FEDERAL, STATE, MUNICIPAL OR OTHER GOVERNMENTAL
DEPARTMENT, COMMISSION, BOARD, BUREAU, AGENCY OR INSTRUMENTALITY, THAT EITHER
INDIVIDUALLY OR IN THE AGGREGATE, DOES OR IS LIKELY TO RESULT IN ANY MATERIAL
ADVERSE CHANGE IN THE FINANCIAL CONDITION, PROPERTIES OR BUSINESS OF THE
COMPANY.


 


(V)           ABSENCE OF CERTAIN BUSINESS PRACTICES.  NEITHER THE COMPANY NOR
ANY OFFICER, EMPLOYEE OR AGENT OF THE COMPANY, NOR ANY OTHER PERSON ACTING ON
ITS BEHALF, HAS DIRECTLY OR INDIRECTLY, WITHIN THE PAST FIVE (5) YEARS, GIVEN OR
AGREED TO GIVE ANY GIFT OR SIMILAR BENEFIT TO ANY CUSTOMER, SUPPLIER, GOVERNMENT
EMPLOYEE OR OTHER PERSON WHO IS OR MAY BE IN A POSITION TO HELP OR HINDER THE
BUSINESS OF THE COMPANY (OR TO ASSIST THE COMPANY IN CONNECTION WITH ANY ACTUAL
OR PROPOSED TRANSACTION) THAT MIGHT SUBJECT THE COMPANY TO ANY DAMAGE OR PENALTY
IN ANY CIVIL, CRIMINAL OR GOVERNMENTAL LITIGATION OR PROCEEDING.


 


(W)          NO UNTRUE STATEMENTS.  THE COMPANY HAS MADE AVAILABLE TO BUYER
TRUE, COMPLETE AND CORRECT COPIES OF ALL CONTRACTS, DOCUMENTS CONCERNING ALL
LITIGATION AND ADMINISTRATIVE PROCEEDINGS, LICENSES, PERMITS, INSURANCE
POLICIES, LISTS OF SUPPLIERS AND CUSTOMERS, AND RECORDS RELATING PRINCIPALLY TO
THE COMPANY’S ASSETS AND BUSINESS, AND SUCH INFORMATION COVERS ALL COMMITMENTS
AND LIABILITIES OF THE COMPANY RELATING TO ITS BUSINESS OR ITS ASSETS.  THIS
AGREEMENT AND THE AGREEMENTS AND INSTRUMENTS TO BE ENTERED INTO IN CONNECTION
HEREWITH DO NOT INCLUDE ANY UNTRUE STATEMENT OF A MATERIAL FACT OR OMIT TO STATE
ANY MATERIAL FACT OR OMIT TO STATE ANY MATERIAL FACT NECESSARY TO MAKE THE
STATEMENTS MADE HEREIN AND THEREIN NOT MISLEADING IN ANY MATERIAL RESPECT.


 


(X)            CONSENTS AND APPROVALS.  NO CONSENT, APPROVAL OR AUTHORIZATION
OF, OR FILING OR REGISTRATION WITH, ANY GOVERNMENTAL OR REGULATORY AUTHORITY, OR
ANY OTHER PERSON OR ENTITY OTHER THAN THE SHAREHOLDERS, IS REQUIRED TO BE MADE
OR OBTAINED BY THE COMPANY OR ANY OF SHAREHOLDERS IN CONNECTION WITH THE
EXECUTION, DELIVERY OR PERFORMANCE OF THIS AGREEMENT OR THE CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED HEREBY.


 


(Y)           FINDER’S FEE.  ALL NEGOTIATIONS RELATIVE TO THIS AGREEMENT AND THE
TRANSACTIONS CONTEMPLATED HEREBY, HAVE BEEN CARRIED ON BY THE SHAREHOLDERS AND
THEIR COUNSEL DIRECTLY WITH BUYER AND ITS COUNSEL, WITHOUT THE INTERVENTION OF
ANY OTHER PERSON IN SUCH MANNER AS TO GIVE RISE TO ANY VALID CLAIM AGAINST ANY
OF THE PARTIES HERETO FOR A BROKERAGE COMMISSION, FINDER’S FEE OR ANY SIMILAR
PAYMENTS.  NOTWITHSTANDING THE FOREGOING, GK JONES & COMPANY, L.L.C. AND GREGORY
JONES (COLLECTIVELY “GK JONES”) HAVE ASSERTED A LIEN UPON, AND ENTITLEMENT TO,
$1,000.000.00 OF THE PURCHASE PRICE BEING PAID TO RONALD D. JONES AND MELINDA
JONES UNDER THIS AGREEMENT.  RONALD D. JONES AND MELINDA JONES DENY THAT GK
JONES IS ENTITLED TO THE PAYMENT OF ANY MONEY BY THEM AND DENY THAT GK JONES HAS
ANY CLAIM TO A PORTION OF PURCHASE PRICE.  NOTWITHSTANDING ANYTHING TO THE
CONTRARY CONTAINED IN THIS AGREEMENT, TO ADDRESS THIS ISSUE, $1,000.000.00 OF
THE PURCHASE PRICE PAYABLE TO RONALD D. JONES AND MELINDA JONES (THE “ESCROWED
AMOUNT”) SHALL INITIALLY BE WITHHELD BY BUYER FOR A PERIOD NOT TO EXCEED TEN
(10) BUSINESS DAYS AFTER THE CLOSING DATE.  DURING THIS PERIOD, RONALD D. JONES
AND MELINDA JONES AND BUYER WILL ENTER INTO AN ESCROW AGREEMENT WITH WELLS FARGO
BANK, N.A. IN A FORM SUBSTANTIALLY SIMILAR TO THE ESCROW AGREEMENT ATTACHED
HERETO AS SCHEDULE 2.1(Y), ESTABLISHING AN ESCROW ACCOUNT (THE “ESCROW ACCOUNT”)
TO HOLD THE ESCROWED AMOUNT


 


18

--------------------------------------------------------------------------------



 


AND EARN INTEREST TO BE PAID TO RONALD D. JONES AND MELINDA JONES.  WITHIN TWO
(2) BUSINESS DAYS AFTER THE ESTABLISHMENT OF THE ESCROW ACCOUNT, BUYER SHALL
DEPOSIT THE ESCROWED AMOUNT INTO THE ESCROW ACCOUNT.  THE ESCROWED AMOUNT SHALL
BE DISTRIBUTABLE TO RONALD D. JONES AND MELINDA JONES UPON: (I) A FINAL,
NON-APPEALABLE ORDER THAT GK JONES DOES NOT HAVE A CLAIM TO ANY PORTION OF THE
PURCHASE PRICE; OR (II) A WRITTEN RELEASE BY GK JONES OF ANY CLAIM TO THE
PURCHASE PRICE AND ANY ENCUMBRANCES AGAINST THE COMPANY, ANY OF THE COMPANY’S
ASSETS OR THE COMPANY SHARES IN ANY WAY ARISING UNDER OR OTHERWISE RELATING TO
SUCH CLAIM BY GK JONES; PROVIDED THE ESCROWED AMOUNT WILL ALSO BE DISTRIBUTABLE
AS OTHERWISE DIRECTED BY A COURT OF COMPETENT JURISDICTION.  ALL FEES AND
EXPENSES RELATING TO THE ESTABLISHMENT AND ADMINISTRATION OF THE ESCROW ACCOUNT
SHALL BE PAID BY RONALD D. JONES AND MELINDA JONES.


 


(Z)            SUFFICIENCY OF ASSETS.  THE TANGIBLE PERSONAL PROPERTY ASSETS OF
THE COMPANY LISTED ON SCHEDULE 2.1(H) HERETO ARE SUFFICIENT FOR THE CONTINUED
CONDUCT OF THE BUSINESS AFTER THE CLOSING IN SUBSTANTIALLY THE SAME MANNER AS
THE BUSINESS WAS CONDUCTED PRIOR TO THE CLOSING, OTHER THAN FOR THE USE OF
PHONES AND OTHER RELATED EQUIPMENT PURSUANT TO THE OFFICE AGREEMENT AND THE USE
OF FORKLIFTS PURSUANT TO THE SERVICES AGREEMENT.  BUYER ACKNOWLEDGES THAT THE
PROPERTIES LEASED BY THE COMPANY IN RAWLINS, WYOMING AND WILBURTON, OKLAHOMA MAY
CONTINUE FOR A PERIOD OF UP TO THIRTY (30) DAYS AFTER THE CLOSING DATE BUT WILL
THEREAFTER TERMINATE.


 


(AA)         S CORPORATION MATTERS.  THE COMPANY FILED A PROPERLY EXECUTED
FORM 2553 WITH THE IRS TO ELECT UNDER SUBCHAPTER S OF THE CODE TO BE AN “S
CORPORATION” WITHIN THE MEANING OF SECTION 1361 OF THE CODE.  THE COMPANY’S “S
CORPORATION” ELECTION BECAME EFFECTIVE ON JANUARY 1, 2001, AND THE COMPANY WAS
AT ALL TIMES FROM AND INCLUDING JANUARY 1, 2001, AN “S CORPORATION” WITHIN THE
MEANING OF SECTION 1361 OF THE CODE (AND AN “S CORPORATION” FOR ALL APPLICABLE
STATE AND LOCAL INCOME TAX PURPOSES).


 


(BB)         CUSTOMERS.  SCHEDULE 2.1(BB) HERETO SETS FORTH (I) A LIST OF THE
TOP TWENTY (20) CUSTOMERS OF THE COMPANY FOR THE TWELVE (12) MONTH PERIOD ENDING
ON THE BALANCE SHEET DATE AND (II) THE GROSS SALES BY THE COMPANY ATTRIBUTABLE
TO EACH OF SUCH CUSTOMERS FOR SUCH PERIOD.  THERE ARE WRITTEN CONTRACTS WITH
THOSE CUSTOMERS LISTED BESIDE THE MASTER SERVICE AGREEMENTS SET FORTH ON
SCHEDULE 2.1(H) HERETO.  SINCE THE BALANCE SHEET DATE, NONE OF THE CUSTOMERS
LISTED ON SCHEDULE 2.1(BB) HAS CANCELLED OR TERMINATED, OR MADE THREATS THAT ARE
PERCEIVED AS CREDIBLE ABOUT ITS INTENTION TO CANCEL OR TERMINATE, ITS BUSINESS
RELATIONSHIP WITH THE COMPANY.  THE COMPANY IS NOT CURRENTLY OBLIGATED TO SHARE
ANY COST SAVINGS OR REDUCTION WITH ANY THIRD PARTY PURSUANT TO ANY CONTRACT OR
AGREEMENT.


 


(CC)         FACTORING OF RECEIVABLES; RESERVES.  SINCE MARCH 4, 2008, THE
COMPANY HAS NOT FACTORED ANY OF ITS ACCOUNTS RECEIVABLE INTO CASH OR CASH
EQUIVALENTS; AND THE COMPANY CURRENTLY MAINTAINS ADEQUATE RESERVES TO COVER ANY
NON-COLLECTIBLE ACCOUNTS RECEIVABLE.


 


2.2.          REPRESENTATIONS AND WARRANTIES REGARDING NEW SHAREHOLDER ENTITY. 
EACH OF THE SHAREHOLDERS WHO SHALL OWN AN INTEREST IN THE NEW SHAREHOLDER ENTITY
AS OF THE CLOSING DATE, JOINTLY AND SEVERALLY, REPRESENTS AND WARRANTS TO BUYER
AS FOLLOWS:


 


19

--------------------------------------------------------------------------------



 


(A)           ORGANIZATION AND GOOD STANDING.  THE NEW SHAREHOLDER ENTITY IS A
LIMITED LIABILITY COMPANY DULY ORGANIZED, VALIDLY EXISTING AND IN GOOD STANDING
UNDER THE LAWS OF THE STATE OF OKLAHOMA, HAS FULL REQUISITE CORPORATE POWER AND
AUTHORITY TO CARRY ON ITS BUSINESS AS IT IS CURRENTLY CONDUCTED, AND TO OWN AND
OPERATE THE PROPERTIES CURRENTLY OWNED AND OPERATED BY IT, AND IS DULY QUALIFIED
OR LICENSED TO DO BUSINESS AND IS IN GOOD STANDING AS A FOREIGN CORPORATION
AUTHORIZED TO DO BUSINESS IN ALL JURISDICTIONS IN WHICH THE CHARACTER OF THE
PROPERTIES OWNED OR THE NATURE OF THE BUSINESS CONDUCTED BY IT WOULD MAKE SUCH
QUALIFICATION OR LICENSING NECESSARY.


 


(B)           AGREEMENT AUTHORIZED AND ITS EFFECT ON OTHER OBLIGATIONS.  THE
REAL PROPERTY LEASES HAVE BEEN DULY AND VALIDLY AUTHORIZED BY ALL NECESSARY
CORPORATE ACTION ON THE PART OF THE NEW SHAREHOLDER ENTITY, AND THE REAL
PROPERTY LEASES CONSTITUTE VALID AND BINDING OBLIGATIONS OF THE NEW SHAREHOLDER
ENTITY, ENFORCEABLE IN ACCORDANCE WITH THEIR TERMS.  THE EXECUTION, DELIVERY AND
PERFORMANCE OF THE REAL PROPERTY LEASES BY THE NEW SHAREHOLDER ENTITY WILL NOT
CONFLICT WITH OR RESULT IN A VIOLATION OF BREACH OF ANY TERM OR PROVISION OF, OR
CONSTITUTE A DEFAULT UNDER (I) THE GOVERNING DOCUMENTS OF THE NEW SHAREHOLDER
ENTITY, OR (II) ANY OBLIGATION, INDENTURE, MORTGAGE, DEED OF TRUST, LEASE,
CONTRACT OR OTHER AGREEMENT TO WHICH THE NEW SHAREHOLDER ENTITY OR ANY OF ITS
PROPERTY IS BOUND.


 


(C)           CONSENTS AND APPROVALS.  NO CONSENT, APPROVAL OR AUTHORIZATION OF,
OR FILING OF A REGISTRATION WITH, ANY GOVERNMENTAL OR REGULATORY AUTHORITY, OR
ANY OTHER PERSON OR ENTITY IS REQUIRED TO BE MADE OR OBTAINED BY THE NEW
SHAREHOLDER ENTITY IN CONNECTION WITH THE EXECUTION, DELIVERY OR PERFORMANCE OF
THE REAL PROPERTY LEASES OR THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED
THEREBY.


 


(D)           INVESTIGATIONS; LITIGATION.  NO INVESTIGATION OR REVIEW BY ANY
GOVERNMENTAL ENTITY WITH RESPECT TO THE NEW SHAREHOLDER ENTITY IN CONNECTION
WITH ANY OF THE TRANSACTIONS CONTEMPLATED BY THE REAL PROPERTY LEASES IS PENDING
OR, TO THE BEST OF THE APPLICABLE SHAREHOLDERS’ KNOWLEDGE, THREATENED, NOR HAS
ANY GOVERNMENTAL ENTITY INDICATED TO THE NEW SHAREHOLDER ENTITY AN INTENTION TO
CONDUCT THE SAME.  THERE IS NO ACTION, SUIT OR PROCEEDING PENDING OR, TO THE
APPLICABLE SHAREHOLDERS’ KNOWLEDGE, THREATENED AGAINST OR AFFECTING THE NEW
SHAREHOLDER ENTITY BY ANY FEDERAL, STATE, MUNICIPAL OR OTHER GOVERNMENTAL
DEPARTMENT, COMMISSION, BOARD, BUREAU, AGENCY OR INSTRUMENTALITY, WHICH EITHER
INDIVIDUALLY OR IN THE AGGREGATE, DOES OR IS LIKELY TO RESULT IN ANY MATERIAL
ADVERSE CHANGE IN THE FINANCIAL CONDITION, PROPERTIES OR BUSINESSES OF THE NEW
SHAREHOLDER ENTITY.


 


2.3.          REPRESENTATIONS AND WARRANTIES OF BUYER.  BUYER REPRESENTS AND
WARRANTS TO EACH OF THE SHAREHOLDERS AS FOLLOWS:


 


(A)           ORGANIZATION AND GOOD STANDING.  BUYER IS A LIMITED LIABILITY
COMPANY DULY ORGANIZED, VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS OF
THE STATE OF TEXAS, HAS FULL REQUISITE CORPORATE POWER AND AUTHORITY TO CARRY ON
ITS BUSINESS AS IT IS CURRENTLY CONDUCTED, AND TO OWN AND OPERATE THE PROPERTIES
CURRENTLY OWNED AND OPERATED BY IT, AND IS DULY QUALIFIED OR LICENSED TO DO
BUSINESS AND IS IN GOOD STANDING AS A FOREIGN CORPORATION AUTHORIZED TO DO
BUSINESS IN ALL JURISDICTIONS IN WHICH THE CHARACTER OF THE


 


20

--------------------------------------------------------------------------------



 


PROPERTIES OWNED OR THE NATURE OF THE BUSINESS CONDUCTED BY IT WOULD MAKE SUCH
QUALIFICATION OR LICENSING NECESSARY.


 


(B)           AGREEMENT AUTHORIZED AND ITS EFFECT ON OTHER OBLIGATIONS.  THE
CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY HAVE BEEN DULY AND VALIDLY
AUTHORIZED BY ALL NECESSARY CORPORATE ACTION ON THE PART OF BUYER, AND THIS
AGREEMENT IS A VALID AND BINDING OBLIGATION OF BUYER ENFORCEABLE IN ACCORDANCE
WITH ITS TERMS.  THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS AGREEMENT BY
BUYER WILL NOT CONFLICT WITH OR RESULT IN A VIOLATION OF BREACH OF ANY TERM OR
PROVISION OF, OR CONSTITUTE A DEFAULT UNDER (I) THE GOVERNING DOCUMENTS OF
BUYER, OR (II) ANY OBLIGATION, INDENTURE, MORTGAGE, DEED OF TRUST, LEASE,
CONTRACT OR OTHER AGREEMENT TO WHICH BUYER OR ANY OF ITS PROPERTY IS BOUND.


 


(C)           CONSENTS AND APPROVALS.  NO CONSENT, APPROVAL OR AUTHORIZATION OF,
OR FILING OF A REGISTRATION WITH, ANY GOVERNMENTAL OR REGULATORY AUTHORITY, OR
ANY OTHER PERSON OR ENTITY IS REQUIRED TO BE MADE OR OBTAINED BY BUYER IN
CONNECTION WITH THE EXECUTION, DELIVERY OR PERFORMANCE OF THIS AGREEMENT OR THE
CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY.


 


(D)           INVESTIGATIONS; LITIGATION.  NO INVESTIGATION OR REVIEW BY ANY
GOVERNMENTAL ENTITY WITH RESPECT TO BUYER IN CONNECTION WITH ANY OF THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT IS PENDING OR, TO THE BEST OF
BUYER’S KNOWLEDGE, THREATENED, NOR HAS ANY GOVERNMENTAL ENTITY INDICATED TO
BUYER AN INTENTION TO CONDUCT THE SAME.  THERE IS NO ACTION, SUIT OR PROCEEDING
PENDING OR, TO THE BUYER’S KNOWLEDGE, THREATENED AGAINST OR AFFECTING BUYER BY
ANY FEDERAL, STATE, MUNICIPAL OR OTHER GOVERNMENTAL DEPARTMENT, COMMISSION,
BOARD, BUREAU, AGENCY OR INSTRUMENTALITY, WHICH EITHER INDIVIDUALLY OR IN THE
AGGREGATE, DOES OR IS LIKELY TO RESULT IN ANY MATERIAL ADVERSE CHANGE IN THE
FINANCIAL CONDITION, PROPERTIES OR BUSINESSES OF BUYER.


 


2.4.          SURVIVAL OF REPRESENTATIONS AND WARRANTIES.  THE REPRESENTATIONS
AND WARRANTIES SET FORTH HEREIN SHALL BE TRUE AS OF THE DATE OF THIS AGREEMENT
AND THE CLOSING DATE AND SHALL SURVIVE THE CLOSING AS SET FORTH HEREIN.  ALL
REPRESENTATIONS AND WARRANTIES RELATING TO OWNERSHIP (INCLUDING, WITHOUT
LIMITATION, OWNERSHIP OF THE COMPANY OR ANY OF THE UNDERLYING COMPANY ASSETS) OR
AUTHORITY OF THE SHAREHOLDERS TO ENTER INTO ANY OF THE TRANSACTIONS CONTEMPLATED
BY THIS AGREEMENT SHALL SURVIVE INDEFINITELY.  ALL REPRESENTATIONS AND
WARRANTIES RELATING TO TAXES, ENVIRONMENTAL MATTERS, EMPLOYEE BENEFITS OR OTHER
EMPLOYMENT MATTERS SHALL SURVIVE, IN EACH CASE, FOR THIRTY (30) DAYS AFTER THE
EXPIRATION OF THE APPLICABLE STATUTE OF LIMITATIONS FOR SUCH MATTERS.  ALL OTHER
REPRESENTATIONS AND WARRANTIES SHALL SURVIVE FOR A PERIOD OF TWO (2) YEARS FROM
AND AFTER THE CLOSING DATE.


 


ARTICLE 3
ADDITIONAL AGREEMENTS


 


3.1.          FURTHER ASSURANCES.  FROM TIME TO TIME, AS AND WHEN REQUESTED BY
ANY PARTY HERETO, ANY OTHER PARTY HERETO SHALL EXECUTE AND DELIVER, OR CAUSE TO
BE EXECUTED AND DELIVERED, SUCH DOCUMENTS AND INSTRUMENTS AND SHALL TAKE, OR
CAUSE TO BE TAKEN, SUCH FURTHER OR OTHER ACTIONS AS MAY BE REASONABLY NECESSARY
TO EFFECTUATE THE TRANSACTIONS CONTEMPLATED HEREBY.

 

21

--------------------------------------------------------------------------------



 


3.2.          PUBLIC ANNOUNCEMENTS.  EXCEPT AS MUTUALLY AGREED, NEITHER BUYER,
THE SHAREHOLDERS, THE INDIVIDUALS NOR ANY OF THEIR RESPECTIVE AFFILIATES OR
AGENTS SHALL ISSUE ANY PRESS RELEASE OR PUBLIC ANNOUNCEMENT REGARDING THE
EXECUTION OF THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED THEREBY.  THE
SHAREHOLDERS HEREBY CONSENT TO BUYER’S ISSUANCE OF A PRESS RELEASE ANNOUNCING
THE COMPLETION OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.


 


3.3.          BUYER’S TAX ELECTION.  BUYER WILL CONDUCT A VALUATION OF THE
COMPANY SHARES FOR PURPOSES OF ALLOCATING THE PURCHASE PRICE.  BUYER AND THE
SHAREHOLDERS AGREE TO MAKE A SECTION 338(H)(10) ELECTION UNDER THE CODE WITH
RESPECT TO THE ACQUISITION OF THE COMPANY SHARES.  THE SHAREHOLDERS AGREE TO PAY
ALL TAXES IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED UNDER THIS AGREEMENT,
INCLUDING, WITHOUT LIMITATION, ANY TAXES GENERATED UNDER SECTION 338(H)(10) OR
SECTION 1374 OF THE CODE AND ANY OTHER FEDERAL, STATE OR LOCAL TAXES.


 


3.4.          ENVIRONMENTAL ASSESSMENTS AND CLEANUP.  BUYER MAY CONDUCT SUCH
PHASE I ENVIRONMENTAL ASSESSMENTS WITH RESPECT TO THE OWNED REAL PROPERTY AND
ANY OTHER REAL PROPERTY LISTED ON SCHEDULE 2.1(H) HEREOF AS IT DEEMS PRUDENT. 
IN ADDITION, BUYER MAY CONDUCT PHASE II ENVIRONMENTAL ASSESSMENTS WITH RESPECT
TO ANY SUCH REAL PROPERTY WHERE PHASE II ASSESSMENTS ARE REASONABLY DETERMINED
BY BUYER TO BE APPROPRIATE.  ALL OF THE COSTS FOR CONDUCTING SUCH ENVIRONMENTAL
ASSESSMENTS SHALL BE DEDUCTED FROM THE PURCHASE PRICE.


 


3.5.          PARTICIPATION IN BUYER EMPLOYEE BENEFIT PLANS.  EFFECTIVE AS OF
THE DAY AFTER THE CLOSING DATE (OR AS SOON THEREAFTER AS PRACTICABLE), BUYER
SHALL CAUSE EACH EMPLOYEE OF THE COMPANY, IF AND TO THE EXTENT ELIGIBLE, TO BE
PROVIDED WITH COVERAGE UNDER EACH EMPLOYEE BENEFIT PLAN, PROGRAM, POLICY OR
ARRANGEMENT OF BUYER OR ANY OF ITS AFFILIATES ON THE SAME TERMS AND CONDITIONS
AS OTHER SIMILARLY SITUATED BUYER EMPLOYEES, EXCEPT THAT CERTAIN CARRYOVER
SERVICE SHALL BE PROVIDED AS SET FORTH BELOW.  BUYER SHALL CAUSE THE INSURANCE
CARRIERS AND BENEFIT PLAN ADMINISTRATORS OR TRUSTEES OF BUYER OR ITS AFFILIATES
TO: (I) RECOGNIZE SERVICE WITH THE COMPANY (AND ANY PREDECESSOR) PRIOR TO
CLOSING (“PRIOR SERVICE”) FOR PURPOSES OF ELIGIBILITY TO ENROLL IN THE WELFARE
PLANS OF BUYER AND ITS AFFILIATES (E.G. ITS LIFE, MEDICAL, DENTAL, ACCIDENT,
DISABILITY, FLEXIBLE SPENDING AND SIMILAR BENEFIT PLANS), AND (II) PROVIDE EACH
SUCH COMPANY EMPLOYEE WITH CREDIT UNDER ITS MEDICAL AND DENTAL PLANS FOR
PAYMENTS MADE UNDER THE CORRESPONDING PLAN OR EMPLOYEE BENEFIT PROGRAM IN
SATISFYING ANY DEDUCTIBLE OR OUT-OF-POCKET LIMIT REQUIREMENTS.  BUYER SHALL
RECOGNIZE PRIOR SERVICE FOR ALL COMPANY EMPLOYEES FOR PURPOSES OF ELIGIBILITY
AND VESTING UNDER THE BUYER’S 401(K) PLAN.  BUYER SHALL RECOGNIZE PRIOR SERVICE
FOR ALL COMPANY EMPLOYEES FOR PURPOSES OF DETERMINING ENTITLEMENT TO VACATION
AND SICK LEAVE AS EMPLOYEES UNDER APPLICABLE VACATION AND SICK LEAVE POLICIES OF
BUYER.  BUYER SHALL RECOGNIZE PRIOR SERVICE FOR PURPOSES OF DETERMINING
ENTITLEMENT TO AND THE AMOUNT OF ANY SEVERANCE BENEFITS WHICH MAY BE PAYABLE BY
BUYER TO ANY COMPANY EMPLOYEE.  THE PARTIES SHALL COOPERATE TO CAUSE THE COMPANY
TO TERMINATE ITS EMPLOYEE PLANS, OR TAKE OTHER MUTUALLY AGREED ACTION WITH
RESPECT THERETO, AS SOON AS REASONABLY PRACTICAL AFTER THE CLOSING.


 


3.6.          NON-CIRCUMVENTION BY SHAREHOLDERS.


 


(A)           THE SHAREHOLDERS ACKNOWLEDGE AND AGREE THAT (I) THE COMPANY
POSSESSES CONFIDENTIAL AND PROPRIETARY DOCUMENTATION AND INFORMATION ESSENTIAL
TO THE SUCCESSFUL CONDUCT AND THE BENEFIT OF THE BUSINESS, INCLUDING, WITHOUT
LIMITATION, THE INTELLECTUAL PROPERTY AND THE PROPRIETARY INFORMATION; (II) SUCH
INTELLECTUAL PROPERTY AND PROPRIETARY


 


22

--------------------------------------------------------------------------------



 


INFORMATION ARE INVALUABLE; AND (III) ANY USE, DISCLOSURE OR OTHER COMMUNICATION
BY THE SHAREHOLDERS OF SUCH INTELLECTUAL PROPERTY OR PROPRIETARY INFORMATION
(OTHER THAN AS EXPRESSLY PERMITTED BY THIS AGREEMENT) WILL RESULT IN IRREPARABLE
DAMAGE AND HARM TO THE COMPANY AND TO BUYER.


 


(B)           THE SHAREHOLDERS SHALL NOT NEGOTIATE OR PARTICIPATE IN ANY
TRANSACTION INVOLVING THE INTELLECTUAL PROPERTY OR PROPRIETARY INFORMATION
WITHOUT THE PRIOR WRITTEN CONSENT OF BUYER.  ANY CONTACT, NEGOTIATION,
PARTICIPATION OR TRANSACTION INVOLVING THE INTELLECTUAL PROPERTY OR PROPRIETARY
INFORMATION NOT PERMITTED BY THIS AGREEMENT (EACH, A “CIRCUMVENTION EVENT”)
SHALL CONSTITUTE A DEFAULT AND A MATERIAL BREACH OF THIS AGREEMENT.


 


(C)           THE SHAREHOLDERS ACCEPT FULL RESPONSIBILITY AND LIABILITY FOR
THEIR RESPECTIVE AGENTS, BROKERS, PRINCIPALS AND OTHER RELATED THIRD PARTIES TO
MAINTAIN CONFIDENTIALITY RELATING TO ANY AND ALL OF THE INTELLECTUAL PROPERTY
AND PROPRIETARY INFORMATION.  THEREFORE, EACH SHAREHOLDER EXPRESSLY COVENANTS
NOT TO COMMIT (OR PERMIT ANOTHER PERSON TO COMMIT) A CIRCUMVENTION EVENT IN ANY
PRESENT, PENDING OR FUTURE TRANSACTION.


 


(D)           THE PROVISIONS OF THIS SECTION SHALL BE SUBJECT AND SUBORDINATE TO
THE TERMS AND CONDITIONS OF THE TOLMAN NON-COMPETE AGREEMENT AND THE JONES
NON-COMPETE AGREEMENT.  TO THE EXTENT THAT THERE IS ANY CONFLICT BETWEEN THE
TERMS OF THIS SECTION AND THE TERMS OF SUCH AGREEMENTS, THE TOLMAN NON-COMPETE
AGREEMENT OR THE JONES NON-COMPETE AGREEMENT (AS APPLICABLE) SHALL CONTROL.


 


3.7.          OPERATION OF THE BUSINESS.  BUYER SHALL SUPPORT THE BUSINESS AFTER
THE CLOSING DATE AS IT DOES EACH OF ITS OTHER DIVISIONS.  BUYER SHALL MAKE
AVAILABLE SUFFICIENT CAPITAL INVESTMENT TO MEET THE DEMANDS OF THE EARN-OUT
PROGRAM, SUBJECT TO INVESTMENT RETURN, MARKET CONDITIONS, AND OTHER REQUIREMENTS
THAT BUYER USES WITH EACH OF ITS OTHER DIVISIONS.  IN THE EVENT THAT CAPITAL
INVESTMENT IS CURTAILED TO AN AMOUNT INSUFFICIENT TO SUPPORT THE EARN-OUT
PROGRAM AS REASONABLY DETERMINED BY BUYER, THE EARN-OUT TARGETS, THRESHOLD, AND
PAYOUT FACTORS (AS SET FORTH ON SCHEDULE 1.1(E) HERETO) WILL BE ADJUSTED TO
ALIGN WITH THE ADJUSTED CAPITAL INVESTMENT.  THE SHAREHOLDERS ACKNOWLEDGE AND
ACCEPT THAT BUYER MAY MERGE THE COMPANY WITH AND INTO BUYER, MAY RE-NAME THE
BUSINESS, OR ANY PART OR PRODUCT THEREOF, AND MAY GENERALLY CHANGE ANY PART OF
THE BRANDING OR MARKETING STRATEGY OR ALTOGETHER RE-BRAND OR RE-MARKET THE
BUSINESS, OR ANY PART OR PRODUCT THEREOF, IN EACH CASE AT SUCH TIME AND IN SUCH
MANNER AND TO SUCH EXTENT (AND WITH OR WITHOUT NOTICE TO ANY PARTY) AS BUYER MAY
DETERMINE IN ITS SOLE DISCRETION.  THE SHAREHOLDERS FURTHER ACKNOWLEDGE AND
AGREE THAT THE BUSINESS SHALL BE MANAGED IN COMPLIANCE WITH THE POLICIES AND
PRACTICES OF THE BUYER AND ITS AFFILIATES AND AS ANY OTHER DIVISION OF BUYER AND
ITS AFFILIATES.


 


ARTICLE 4
INDEMNIFICATION


 


4.1.          INDEMNIFICATION BY THE SHAREHOLDERS.  IN ADDITION TO ANY OTHER
REMEDIES AVAILABLE TO BUYER UNDER THIS AGREEMENT, OR AT LAW OR IN EQUITY, THE
SHAREHOLDERS HEREBY INDEMNIFY BUYER, THE COMPANY, THEIR AFFILIATES AND THEIR
RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES, AGENTS AND


 


23

--------------------------------------------------------------------------------



 


STOCKHOLDERS (COLLECTIVELY, THE “BUYER INDEMNIFIED PARTIES”) AGAINST AND WITH
RESPECT TO ANY AND ALL CLAIMS, COSTS, DAMAGES, LOSSES, EXPENSES, OBLIGATIONS,
LIABILITIES, RECOVERIES, SUITS, CAUSES OF ACTION AND DEFICIENCIES, INCLUDING
INTEREST, PENALTIES AND REASONABLE FEES AND EXPENSES OF ATTORNEYS, CONSULTANTS
AND EXPERTS (COLLECTIVELY, THE “DAMAGES”) THAT THE BUYER INDEMNIFIED PARTIES
SHALL INCUR OR SUFFER, WHICH ARISE, RESULT FROM OR RELATE TO ANY BREACH BY ANY
OF THE SHAREHOLDERS (OR THE FAILURE OF ANY OF THE SHAREHOLDERS TO PERFORM) THEIR
RESPECTIVE REPRESENTATIONS, WARRANTIES, COVENANTS OR AGREEMENTS IN THIS
AGREEMENT OR IN ANY SCHEDULE, CERTIFICATE, EXHIBIT OR OTHER INSTRUMENT DELIVERED
TO BUYER BY ANY OF THE SHAREHOLDERS UNDER THIS AGREEMENT (INCLUDING, WITHOUT
LIMITATION, A CIRCUMVENTION EVENT).  THE LIABILITY OF THE SHAREHOLDERS UNDER
THIS SECTION IS JOINT AND SEVERAL.  IN ADDITION, BUYER SHALL BE ENTITLED TO
DAMAGES FROM THE SHAREHOLDERS EQUAL TO THE AMOUNT BY WHICH ANY NON-COLLECTIBLE
ACCOUNTS RECEIVABLE EXCEED THE COMPANY’S RESERVES RELATING TO SUCH ACCOUNTS
RECEIVABLE.  NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS
AGREEMENT, BUYER SHALL HAVE THE RIGHT, AT ITS SOLE OPTION, TO OFFSET ANY DAMAGES
AGAINST (A) THE AMOUNT BY WHICH THE ACTUAL PURCHASE PRICE (AS FINALLY DETERMINED
PURSUANT TO SECTION 1.1(D) HEREOF) EXCEEDS THE ESTIMATED PURCHASE PRICE AND
(B) THE EARN-OUT.  THE SHAREHOLDERS’ TOTAL AGGREGATE LIABILITY UNDER THIS
INDEMNITY SHALL BE LIMITED TO $5,000,000.00.  EXCEPT FOR DAMAGES EQUAL TO
(I) THE AMOUNT BY WHICH ANY NON-COLLECTIBLE ACCOUNTS RECEIVABLE EXCEED THE
COMPANY’S RESERVES RELATING TO SUCH ACCOUNTS RECEIVABLE, (II) THE AMOUNT OF ANY
ENCUMBRANCES ON THE COMPANY SHARES OR (III) THE AMOUNT OF ANY LIABILITY RELATING
TO ANY ENCUMBRANCES ON THE OWNED REAL PROPERTY, IN EACH CASE FOR WHICH NO
DEDUCTIBLE SHALL APPLY, THE SHAREHOLDERS SHALL HAVE NO OBLIGATION TO INDEMNIFY
BUYER UNTIL THE TOTAL DAMAGES INCURRED BY THE COMPANY OR BUYER EXCEED A
DEDUCTIBLE AMOUNT OF $50,000.00.


 


4.2.          INDEMNIFICATION BY BUYER.  IN ADDITION TO ANY OTHER REMEDIES
AVAILABLE TO THE SHAREHOLDERS UNDER THIS AGREEMENT, OR AT LAW OR IN EQUITY,
BUYER SHALL INDEMNIFY, DEFEND AND HOLD HARMLESS EACH OF THE SHAREHOLDERS AGAINST
AND WITH RESPECT TO ANY AND ALL DAMAGES THAT SUCH INDEMNITEES SHALL INCUR OR
SUFFER, WHICH ARISE, RESULT FROM OR RELATE TO ANY BREACH OF, OR FAILURE BY BUYER
TO PERFORM ANY OF ITS REPRESENTATIONS, WARRANTIES, COVENANTS OR AGREEMENTS IN
THIS AGREEMENT OR IN ANY SCHEDULE, CERTIFICATE, EXHIBIT OR OTHER INSTRUMENT
FURNISHED OR DELIVERED TO EITHER OF THE INDIVIDUALS BY OR ON BEHALF OF BUYER
UNDER THIS AGREEMENT.


 


4.3.          INDEMNIFICATION PROCEDURE.  IF ANY PARTY HERETO DISCOVERS OR
OTHERWISE BECOMES AWARE OF AN INDEMNIFICATION CLAIM ARISING UNDER SECTIONS 4.1
OR 4.2 OF THIS AGREEMENT, SUCH INDEMNIFIED PARTY SHALL GIVE WRITTEN NOTICE TO
THE INDEMNIFYING PARTY, SPECIFYING SUCH CLAIM, AND MAY THEREAFTER EXERCISE ANY
REMEDIES AVAILABLE TO SUCH PARTY UNDER THIS AGREEMENT; PROVIDED, HOWEVER, THAT
THE FAILURE OF ANY INDEMNIFIED PARTY TO GIVE NOTICE AS PROVIDED HEREIN SHALL NOT
RELIEVE THE INDEMNIFYING PARTY OF ANY OBLIGATIONS HEREUNDER, TO THE EXTENT THE
INDEMNIFYING PARTY IS NOT MATERIALLY PREJUDICED THEREBY.  FURTHER, PROMPTLY
AFTER RECEIPT BY AN INDEMNIFIED PARTY HEREUNDER OF WRITTEN NOTICE OF THE
COMMENCEMENT OF ANY ACTION OR PROCEEDING WITH RESPECT TO WHICH A CLAIM FOR
INDEMNIFICATION MAY BE MADE PURSUANT TO SECTIONS 4.1 OR 4.2 HEREOF, SUCH
INDEMNIFIED PARTY SHALL, IF A CLAIM IN RESPECT THEREOF IS TO BE MADE AGAINST ANY
INDEMNIFYING PARTY, GIVE WRITTEN NOTICE TO THE LATTER OF THE COMMENCEMENT OF
SUCH ACTION; PROVIDED, HOWEVER, THAT THE FAILURE OF ANY INDEMNIFIED PARTY TO
GIVE NOTICE AS PROVIDED HEREIN SHALL NOT RELIEVE THE INDEMNIFYING PARTY OF ANY
OBLIGATIONS HEREUNDER, TO THE EXTENT THE INDEMNIFYING PARTY IS NOT MATERIALLY
PREJUDICED THEREBY.  IN CASE ANY SUCH ACTION IS BROUGHT AGAINST AN INDEMNIFIED
PARTY, THE INDEMNIFYING PARTY SHALL BE ENTITLED TO PARTICIPATE IN AND TO ASSUME
THE DEFENSE THEREOF, JOINTLY WITH ANY OTHER INDEMNIFYING PARTY SIMILARLY
NOTIFIED, TO THE EXTENT THAT IT MAY WISH, WITH


 


24

--------------------------------------------------------------------------------



 


COUNSEL REASONABLY SATISFACTORY TO SUCH INDEMNIFIED PARTY, AND AFTER SUCH NOTICE
FROM THE INDEMNIFYING PARTY TO SUCH INDEMNIFIED PARTY OF ITS ELECTION SO TO
ASSUME THE DEFENSE THEREOF, THE INDEMNIFYING PARTY SHALL NOT BE LIABLE TO SUCH
INDEMNIFIED PARTY FOR ANY LEGAL OR OTHER EXPENSES SUBSEQUENTLY INCURRED BY THE
LATTER IN CONNECTION WITH THE DEFENSE THEREOF UNLESS THE INDEMNIFYING PARTY HAS
FAILED TO ASSUME THE DEFENSE OF SUCH CLAIM AND TO EMPLOY COUNSEL REASONABLY
SATISFACTORY TO SUCH INDEMNIFIED PERSON.  AN INDEMNIFYING PARTY WHO ELECTS NOT
TO ASSUME THE DEFENSE OF A CLAIM SHALL NOT BE LIABLE FOR THE FEES AND EXPENSES
OF MORE THAN ONE COUNSEL (WHICH MAY COMPRISE MULTIPLE ATTORNEYS) IN ANY SINGLE
JURISDICTION FOR ALL PARTIES INDEMNIFIED BY SUCH INDEMNIFYING PARTY WITH RESPECT
TO SUCH CLAIM OR WITH RESPECT TO CLAIMS SEPARATE BUT SIMILAR OR RELATED IN THE
SAME JURISDICTION ARISING OUT OF THE SAME GENERAL ALLEGATIONS.  NOTWITHSTANDING
ANY OF THE FOREGOING TO THE CONTRARY, THE INDEMNIFIED PARTY WILL BE ENTITLED TO
SELECT ITS OWN COUNSEL AND ASSUME THE DEFENSE OF ANY ACTION BROUGHT AGAINST IT
IF THE INDEMNIFYING PARTY FAILS TO SELECT COUNSEL REASONABLY SATISFACTORY TO THE
INDEMNIFIED PARTY, THE EXPENSES OF SUCH DEFENSE TO BE PAID BY THE INDEMNIFYING
PARTY.  NO INDEMNIFYING PARTY SHALL CONSENT TO ENTRY OF ANY JUDGMENT OR ENTER
INTO ANY SETTLEMENT WITH RESPECT TO A CLAIM WITHOUT THE CONSENT OF THE
INDEMNIFIED PARTY, WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD, OR UNLESS
SUCH JUDGMENT OR SETTLEMENT INCLUDES AS AN UNCONDITIONAL TERM THEREOF THE GIVING
BY THE CLAIMANT OR PLAINTIFF TO SUCH INDEMNIFIED PARTY OF A RELEASE FROM ALL
LIABILITY WITH RESPECT TO SUCH CLAIM.  AN INDEMNIFIED PARTY MAY CONSENT TO ENTRY
OF ANY JUDGMENT OR ENTER INTO ANY SETTLEMENT OF ANY SUCH ACTION, THE DEFENSE OF
WHICH HAS BEEN ASSUMED BY AN INDEMNIFYING PARTY, WHICH JUDGMENT OR SETTLEMENT
SUCH INDEMNIFIED PARTY DETERMINES TO BE REASONABLE IN ITS GOOD FAITH JUDGMENT,
WITHOUT THE CONSENT OF SUCH INDEMNIFYING PARTY; PROVIDED, HOWEVER, THAT THE
INDEMNIFIED PARTY SHALL PROVIDE REASONABLE NOTICE TO THE INDEMNIFYING PARTY OF
SUCH JUDGMENT OR SETTLEMENT.


 


4.4.          LIMITATION ON DAMAGES.  NOTWITHSTANDING ANY PROVISION OF THE
CONTRARY CONTAINED HEREIN, EACH OF THE PARTIES TO THIS AGREEMENT HEREBY WAIVES
ANY RIGHT TO RECOVER SPECIAL, PUNITIVE OR EXEMPLARY DAMAGES FOR ANY CLAIM
ASSERTED AGAINST THE OTHER.  NOTING IN THIS SECTION SHALL LIMIT THE AVAILABILITY
OF EQUITABLE REMEDIES, SUCH AS SPECIFIC PERFORMANCE, TO ENFORCE THE PROVISIONS
OF THIS AGREEMENT.


 


ARTICLE 5
MISCELLANEOUS


 


5.1.          SURVIVAL OF REPRESENTATIONS, WARRANTIES AND COVENANTS.  ALL
REPRESENTATIONS, WARRANTIES, COVENANTS AND AGREEMENTS MADE BY THE PARTIES HERETO
SHALL SURVIVE THE CLOSING, NOTWITHSTANDING ANY INVESTIGATION MADE BY OR ON
BEHALF OF ANY OF THE PARTIES HERETO.  ALL STATEMENTS CONTAINED IN ANY
CERTIFICATE, SCHEDULE, EXHIBIT OR OTHER INSTRUMENT DELIVERED PURSUANT TO THIS
AGREEMENT SHALL BE DEEMED TO HAVE BEEN REPRESENTATIONS AND WARRANTIES BY THE
RESPECTIVE PARTY OR PARTIES, AS THE CASE MAY BE, AND SHALL ALSO SURVIVE
INDEFINITELY DESPITE ANY INVESTIGATION MADE BY ANY PARTY HERETO OR ON ITS
BEHALF.


 


5.2.          ENTIRETY.  THIS AGREEMENT (INCLUDING ANY SCHEDULES, EXHIBITS OR
OTHER ATTACHMENTS HERETO) EMBODIES THE ENTIRE AGREEMENT AMONG THE PARTIES WITH
RESPECT TO THE SUBJECT MATTER HEREOF, AND ALL PRIOR AGREEMENTS BETWEEN THE
PARTIES WITH RESPECT THERETO ARE HEREBY SUPERSEDED IN THEIR ENTIRETY.


 


25

--------------------------------------------------------------------------------



 


5.3.          COUNTERPARTS.  ANY NUMBER OF COUNTERPARTS OF THIS AGREEMENT MAY BE
EXECUTED AND EACH SUCH COUNTERPART SHALL BE DEEMED TO BE AN ORIGINAL INSTRUMENT,
BUT ALL SUCH COUNTERPARTS TOGETHER SHALL CONSTITUTE BUT ONE INSTRUMENT.


 


5.4.          NOTICES AND WAIVERS.  ANY NOTICE OR WAIVER TO BE GIVEN TO ANY
PARTY HERETO SHALL BE IN WRITING AND SHALL BE DELIVERED BY COURIER, SENT BY
FACSIMILE TRANSMISSION OR FIRST CLASS REGISTERED OR CERTIFIED MAIL, POSTAGE
PREPAID, RETURN RECEIPT REQUESTED:


 

If to Buyer:

 

Key Energy Services, LLC

1301 McKinney Street, Suite 1800

Houston, Texas 77010

Attn:  General Counsel

Facsimile: (713) 651-4559

 

With a copy to:

 

Liskow & Lewis, P.C.

1001 Fannin, Suite 1800

Houston, Texas 77002

Attn:  Marilyn Maloney

Facsimile: (713) 651-2908

 

If to any Shareholder:

 

E. Kent Tolman

Hydra-Walk, Inc.

110 George Brown Avenue

Lindsay, Oklahoma 73052

Facsimile: (405) 756-1215

 

With copies to:

 

Donald B. Nevard

Derryberry & Naifeh

4800 N. Lincoln Blvd.

Oklahoma City, OK 73105

Facsimile: (405) 528-6462

 

Ronald D. Jones

700 Lola Avenue

Lindsay, OK 73052

rdj2659@yahoo.com

 

Robert Harrison

P.O. Box 336

Lindsay, OK 73052

rth@oriok.net

 

26

--------------------------------------------------------------------------------


 

Any communication so addressed and mailed by first-class registered or certified
mail, postage prepaid, with return receipt requested, shall be deemed to be
received on the third business day after so mailed, and if delivered by courier
or facsimile to such address, upon delivery during normal business hours on any
business day.

 


5.5.          CAPTIONS AND HEADINGS.  THE CAPTIONS AND HEADINGS CONTAINED IN
THIS AGREEMENT ARE SOLELY FOR CONVENIENT REFERENCE AND SHALL NOT BE DEEMED TO
AFFECT THE MEANING OR INTERPRETATION OF ANY ARTICLE, SECTION, OR PARAGRAPH
HEREOF.


 


5.6.          SUCCESSORS AND ASSIGNS.  THIS AGREEMENT SHALL BE BINDING UPON AND
SHALL INURE TO THE BENEFIT OF AND BE ENFORCEABLE BY THE SUCCESSORS AND ASSIGNS
OF THE PARTIES HERETO.


 


5.7.          SEVERABILITY.  IF ANY TERM, PROVISION, COVENANT OR RESTRICTION OF
THIS AGREEMENT IS HELD BY A COURT OF COMPETENT JURISDICTION TO BE INVALID, VOID,
OR UNENFORCEABLE, THE REMAINDER OF THE TERMS, PROVISIONS, COVENANTS AND
RESTRICTIONS SHALL REMAIN IN FULL FORCE AND EFFECT AND SHALL IN NO WAY BE
AFFECTED, IMPAIRED OR INVALIDATED.  IT IS HEREBY STIPULATED AND DECLARED TO BE
THE INTENTION OF THE PARTIES THAT THEY WOULD HAVE EXECUTED THE REMAINING TERMS,
PROVISIONS, COVENANTS AND RESTRICTIONS WITHOUT INCLUDING ANY OF SUCH WHICH MAY
BE HEREAFTER DECLARED INVALID, VOID OR UNENFORCEABLE.


 


5.8.          APPLICABLE LAW.  THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
AND ENFORCED IN ACCORDANCE WITH THE APPLICABLE LAWS OF THE STATE OF TEXAS.


 

[SIGNATURE PAGE FOLLOWS]

 

27

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Shareholders have executed this Agreement, and the Buyer
has caused this Agreement to be signed in its corporate name by its duly
authorized representative, all as of the day and year first above written.

 

 

BUYER:

 

 

KEY ENERGY SERVICES, LLC,

 

a Texas limited liability company

 

 

 

 

 

By:

/s/ Don D. Weinheimer

 

 

 

Don D. Weinheimer, Vice President

 

 

 

SHAREHOLDERS:

 

 

 

/s/ E. Kent Tolman

 

/s/ Ronald D. Jones

 

E. KENT TOLMAN

 

RONALD D. JONES

 

 

 

 

 

 

 

 

 

/s/ Nita Tolman

 

/s/ Melinda Jones

 

NITA TOLMAN

 

MELINDA JONES

 

 

LIST OF SCHEDULES:

 

Schedule 1.1(b)

Ownership of Company Shares; Allocation of Purchase Price

Schedule 1.1(e)

Earn-out

Schedule 1.2(a)

Excluded Assets

Schedule 1.2(b)

Offers of Employment

Schedule 1.2(f)

Permitted Encumbrances

Schedule 2.1(f)

12/31/07 Balance Sheet and 3/31/08 Balance Sheet

Schedule 2.1(h)

List of Company Assets

Schedule 2.1(l)

Trademark

Schedule 2.1(y)

Escrow Agreement

Schedule 2.1(bb)

Customer List

 

28

--------------------------------------------------------------------------------